Exhibit 10.1

 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

by and between

 

OVERSTOCK.COM, INC.

 

as Borrower,

 

and

 

WELLS FARGO RETAIL FINANCE, LLC

 

as Lender

 

Dated as of January 6, 2009

 

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of January 6, 2009, by and between WELLS FARGO RETAIL FINANCE,
LLC, a Delaware limited liability company with offices at One Boston Place -
19th Floor, Boston, Massachusetts 02109 (“Lender”) and OVERSTOCK.COM, INC., a
Delaware corporation (“Borrower”).

 

WITNESSETH:

 

WHEREAS, the Borrower has entered into a Loan and Security Agreement dated as of
December 12, 2005 with Lender (as amended and in effect, the “Existing Loan
Agreement”); and

 

WHEREAS, the Borrower and Lender desire to amend and restate the Existing Loan
Agreement as set forth herein.

 

NOW, THEREFORE, the parties hereto agree that the Existing Loan Agreement shall
be amended and restated in its entirety to read as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1                               Definitions.  As used in this Agreement, the
following terms shall have the following definitions:

 

“Account” means an “account” (as such term is defined in Article 9 of the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a General Intangible.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic fund transfers through the
direct Federal Reserve Fedline system) provided by a Bank Product Provider for
the account of Borrower or its Subsidiaries.

 

“Additional Documents” has the meaning set forth in Section 4.4(c).

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
“control” means the possession, directly or indirectly through one or more
intermediaries, of the power to direct the management and policies of a Person,
whether through the ownership of Stock, by contract, or otherwise; provided,
however, that, for purposes of the definition of Eligible Accounts and
Section 7.13 hereof:  (a) any Person which owns directly or indirectly 10% or
more of the Stock having ordinary voting power for the election of directors or
other members of the governing body of a Person or 10% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed an Affiliate of such Person.

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Prepayment Premium” has the meaning set forth in the Fee Letter.

 

“Assignee” has the meaning set forth in Section 14.1(a).

 

“Authorized Person” means any officer or employee of Borrower.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Obligations (other than Bank Product Obligations) and all sublimits
and reserves then applicable hereunder).

 

“Average Excess Availability”: means, for the applicable quarter, the aggregate
of the amount of Excess Availability on each day in such quarter, divided by the
number of days in such quarter.

 

“Bank Product” means any financial accommodation extended to Borrower or its
Subsidiaries by a Bank Product Provider (other than pursuant to this Agreement)
including:  (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) transactions under Hedge
Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Borrower or its
Subsidiaries to any Bank Product Provider pursuant to or evidenced by the Bank
Product Agreements and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all such amounts that Borrower or its
Subsidiaries are obligated to reimburse to Lender as a result of Lender
purchasing participations from, or executing indemnities or reimbursement
obligations to, a Bank Product Provider with respect to the Bank Products
provided by such Bank Product Provider to Borrower or its Subsidiaries.

 

“Bank Product Provider” means Wells Fargo or any of its Affiliates.

 

“Bank Product Reserve” means, as of any date of determination, the lesser of
(a) $250,000.00, and (b) the amount of reserves that Lender has established
(based upon the Bank Product Providers’ reasonable determination of the credit
exposure of Borrower and its Subsidiaries in respect of Bank Products) in
respect of Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base LIBOR Rate” means the rate per annum, determined by Lender in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/100%), to be the rate at which Dollar deposits (for delivery on the first day
of the requested Interest Period) are offered to major banks in the London
interbank market two (2) Business Days prior to the commencement of the
requested Interest Period, for a term and in an amount comparable to the
Interest Period and the amount of the LIBOR Rate Loan

 

2

--------------------------------------------------------------------------------


 

requested (whether as an initial LIBOR Rate Loan or as a continuation of a LIBOR
Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate Loan) by
Borrower in accordance with this Agreement, which determination shall be
conclusive in the absence of manifest error.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo as its
“prime rate” and (c) the LIBOR Rate for an Interest Period of one month, plus
1%.  The “prime rate” is a rate set by Wells Fargo based upon various factors
including Wells Fargo’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.  Any change in such
rate announced by Wells Fargo shall take effect at the opening of business on
the day specified in the public announcement of such change.

 

“Base Rate Loan” means the portion of the Advances that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” shall have the meaning as set forth in the following table.

 

If Average Excess Availability is:

 

Base Rate Margin means:

 

Greater than or equal to $10,000,000

 

0.25

%

Greater than or equal to $5,000,000 but less than $10,000,000

 

0.50

%

Less than $5,000,000

 

0.75

%

 

 “Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any Subsidiary or ERISA Affiliate of Borrower has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
(6) years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any committee thereof duly authorized to act on behalf of the board
of directors (or comparable managers).

 

“Books” means all of Borrower’s and its Subsidiaries’ now owned or hereafter
acquired books and records (including all of their Records indicating,
summarizing, or evidencing their assets (including the Collateral) or
liabilities, all of Borrower’s and its Subsidiaries’ Records relating to their
business operations or financial condition, and all of their goods or General
Intangibles related to such information).

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrower Collateral” means “all assets” of the Borrower, as provided in the
Code, including without limitation, all of Borrower’s now owned or hereafter
acquired right, title, and interest in and to each of the following:

 

3

--------------------------------------------------------------------------------


 

(a)                                  all of its Accounts,

 

(b)                                 all of its Books,

 

(c)                                  all of its commercial tort claims described
on Schedule 5.7(d),

 

(d)                                 all of its Deposit Accounts,

 

(e)                                  all of its Equipment,

 

(f)                                    all of its General Intangibles,

 

(g)                                 all of its Inventory,

 

(h)                                 all of its Investment Property (including
all of its securities and Securities Accounts),

 

(i)                                     all of its Negotiable Collateral,

 

(j)                                     all of its Supporting Obligations,

 

(k)                                  all money or other assets of Borrower that
now or hereafter come into the possession, custody, or control of the Lender,
and

 

(l)                                     the proceeds and products, whether
tangible or intangible, of any of the foregoing, including proceeds of insurance
covering any or all of the foregoing, and any and all Accounts, Books, Deposit
Accounts, Equipment, General Intangibles, Inventory, Investment Property,
Negotiable Collateral, Real Property, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, exchange, collection,
or other disposition of any of the foregoing, or any portion thereof or interest
therein, and the proceeds thereof;

 

Notwithstanding anything to the contrary contained in clauses (a) through
(l) above, the security interest created by this Agreement shall not extend to,
and the term “Borrower Collateral” shall not include, any assets of the Borrower
constituting Specified Litigation; provided that, all proceeds, substitutions or
replacements of any assets of the Borrower constituting Specified Litigation
shall constitute Borrower Collateral hereunder.

 

“Borrower Intellectual Property Right” means all of Borrower’s or any Subsidiary
of Borrower’s right, title and interest in any Intellectual Property Right
owned, used or held for use by Borrower or any Subsidiary of Borrower, and any
license agreement granting Borrower or any Subsidiary of Borrower the right to
use any Intellectual Property Right.

 

“Borrowing” means a borrowing hereunder consisting of Advances.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)                                  Eighty-five percent (85%) of Eligible
Credit Card Receivables; plus

 

(b)                                 As applicable, either: (i) at all times
other than the Seasonal Period, Sixty-five percent (65%) of the Cost of Eligible
Inventory, but in no event greater than Eighty-five percent (85%) of

 

4

--------------------------------------------------------------------------------


 

the Net Liquidation Value of Eligible Inventory, or (ii) during the Seasonal
Period, Seventy percent (70%) of the Cost of Eligible Inventory, but in no event
greater than Eighty-five percent (85%) of the Net Liquidation Value of Eligible
Inventory; minus

 

(c)                                  the sum of (i) the Bank Product Reserve,
(ii) the Permanent Reserve, and (iii) the aggregate amount of reserves, if any,
established by Lender under Section 2.1(b).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the Commonwealth of
Massachusetts, except that, if a determination of a Business Day shall relate to
a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Cash Equivalents” means, as of any date of determination, (a) marketable direct
obligations issued by, or unconditionally guaranteed by, the United States or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year from the date of
acquisition thereof, (b) marketable direct obligations issued by any state of
the United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either Standard & Poor’s Rating Group (“S&P”) or
Moody’s Investor Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year from the date of acquisition thereof issued by any bank organized under
the laws of the United States or any state thereof having at the date of
acquisition thereof combined capital and surplus of not less than $250,000,000,
(e)  Deposit Accounts maintained with (i) any bank that satisfies the criteria
described in clause (d) above, or (ii) any other bank organized under the laws
of the United States or any state thereof so long as the amount maintained with
any such other bank is less than or equal to $100,000 and is insured by the
Federal Deposit Insurance Corporation, (f) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.

 

“Cash Management Account” has the meaning set forth in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management agreements, in
form and substance satisfactory to Lender, each of which is among Borrower or
one of its Subsidiaries, Lender, and one of the Cash Management Banks.

 

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

 

5

--------------------------------------------------------------------------------


 

“Cash Sweep Instruction” has the meaning set forth in Section 2.7(b).

 

“Change of Control” means that (a) Permitted Holders fail to own and control,
directly or indirectly, 25% or more, of the Stock of Borrower having the right
to vote for the election of members of the Board of Directors, (b) any “person”
or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act),
other than Permitted Holders, becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 40%, or more, of
the Stock of Borrower having the right to vote for the election of members of
the Board of Directors, or (c) a majority of the members of the Board of
Directors do not constitute Continuing Directors.

 

“Closing Date” means the date of the making of the Initial Credit Extension
hereunder or the date on which Lender sends Borrower a written notice that each
of the conditions precedent set forth in Section 3.1 either have been satisfied
or have been waived.

 

“Closing Date Business Plan” means the set of Projections of Borrower from the
Closing Date through the end of the following fiscal year, on a month-by-month
basis, in form and substance (including as to scope and underlying assumptions)
satisfactory to Lender.

 

“Code” means the Massachusetts Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the Commonwealth of Massachusetts, the term “Code” shall mean the Uniform
Commercial Code as enacted and in effect in such other jurisdiction solely for
purposes of the provisions thereof relating to such attachment, perfection,
priority, or remedies.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted under any of the Loan Documents.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ Books, Equipment, or Inventory, in each case,
in form and substance satisfactory to Lender.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

“Commercial Tort Claim Assignment” has the meaning set forth in Section 4.4(b).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Borrower to Lender.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable

 

6

--------------------------------------------------------------------------------


 

managers) of Borrower and whose initial assumption of office resulted from such
contest or the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Lender, executed and delivered by Borrower or one of its
Subsidiaries, Lender, and the applicable securities intermediary (with respect
to a Securities Account) or bank (with respect to a Deposit Account).

 

“Cost”:  The lower of (a) or (b), where:

 

(a)                                  is the calculated cost of purchases, based
upon the Borrower’s accounting practices as in effect on the date on which this
Agreement was executed and as thereafter modified with the consent of the
Lender, which consent shall not be unreasonably withheld, as such calculated
cost is determined from: invoices received by the Borrower; the Borrower’s
purchase journal; or the Borrower’s stock ledger.

 

(b)                                 is the cost equivalent of the lowest
ticketed or promoted price at which the subject Inventory is offered to the
public, after all mark-downs (whether or not such price is then reflected on the
Borrower’s accounting system), which cost equivalent is determined in accordance
with the FIFO method of accounting, reflecting the Borrower’s historic business
practices.

 

(“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold).

 

“Customer Credit Liabilities”:  Gift certificates, customer deposits,
merchandise credits, layaway obligations, frequent shopping programs, and
similar liabilities of the Borrower to its retail customers and prospective
customers.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Deposit Account” means any “deposit account” (as such term is defined in
Article 9 of the Code).

 

“Designated Account” means the Deposit Account of Borrower identified on
Schedule D-1.

 

“Designated Account Bank” has the meaning ascribed thereto on Schedule D-1.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Borrower to Lender regarding the extensions of credit to be made on the Closing
Date, the form and substance of which is satisfactory to Lender.

 

“Dollars” or “$” means United States dollars.

 

“Eligible Credit Card Receivables”: means Accounts due to Borrower on a non
recourse basis from (i) Visa, MasterCard, American Express Company, Discover,
and other major credit card

 

7

--------------------------------------------------------------------------------


 

processors, in each case acceptable to the Lender in its discretion, as arise in
the ordinary course of business, which have been earned by performance, and are
deemed by the Lender in its discretion to be eligible for inclusion in the
calculation of the Borrowing Base.  Without limiting the foregoing, unless the
Lender otherwise agrees, none of the following shall be deemed to be Eligible
Credit Card Receivables:

 

(a)                                  those which have been outstanding for more
than five (5) Business Days from the date of sale;

 

(b)                                 those with respect to which a Loan Party
does not have good, valid and marketable title, free and clear of any Lien
(other than Liens granted to the Lender);

 

(c)                                  those that are not subject to a first
priority security interest in favor of the Lender (it being the intent that
chargebacks in the ordinary course by the credit card processors shall not be
deemed violative of this clause);

 

(d)                                 those which are disputed, are with recourse,
or with respect to which a claim, counterclaim, offset or chargeback has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

 

(e)                                  those which the credit card processor has
the right under certain circumstances to require Borrower to repurchase such
Accounts from such credit card processor; or

 

(f)                                    those which the Lender determines in its
discretion to be uncertain of collection.

 

“Eligible Inventory” means Inventory consisting of finished goods held for sale
in the ordinary course of Borrower’s business, that complies with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents, and that is not excluded as ineligible by virtue of one or more of
the excluding criteria set forth below; provided, however, that such criteria
may be revised from time to time by Lender in Lender’s Permitted Discretion to
address the results of any audit or appraisal performed by Lender from time to
time after the date of this Agreement.  In determining the amount to be so
included, Inventory shall be valued at the lower of cost or market on a basis
consistent with Borrower’s historical accounting practices.  An item of
Inventory shall not be included in Eligible Inventory if:

 

(a)                                  Borrower does not have good, valid, and
marketable title thereto,

 

(b)                                 it is not located at one of the locations in
the continental United States set forth on Schedule E-1 (or in-transit from one
such location to another such location),

 

(c)                                  it is located on real property leased by
Borrower or in a contract warehouse, in each case, unless it is subject to a
Collateral Access Agreement executed by the lessor or warehouseman, as the case
may be, and unless it is segregated or otherwise separately identifiable from
goods of others, if any, stored on the premises,

 

(d)                                 it is not subject to a valid and perfected
first priority Lender’s Lien,

 

(e)                                  it consists of goods returned or rejected
by Borrower’s customers as to which Borrower has not made a determination of
whether such goods are either saleable and to be returned to its inventory or
defective, or

 

8

--------------------------------------------------------------------------------


 

(f)            it consists of goods that are obsolete, restrictive or custom
items, work-in-process, raw materials, or goods that constitute spare parts,
packaging and shipping materials, supplies used or consumed in Borrower’s
business, bill and hold goods, defective goods, or Inventory acquired on
consignment;

 

provided, however, that no Inventory shall be excluded from Eligible Inventory
solely on the basis that it consists of refurbished goods.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of Lender, (e) so long
as no Event of Default has occurred and is continuing, any other Person approved
by Borrower (which approval of Borrower shall not be unreasonably withheld,
delayed, or conditioned), and (f) during the continuation of an Event of
Default, any other Person approved by Lender; provided that, in the case of a
transfer to any Person pursuant to clauses (a) through (e), such transfer shall
be subject to the restrictions set forth in the Transferee Letter.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of Borrower, its Subsidiaries, or any of their predecessors in interest,
(b) from adjoining properties or businesses, or (c) from or onto any facilities
which received Hazardous Materials generated by Borrower, its Subsidiaries, or
any of their predecessors in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, including the
Comprehensive Environmental Response Compensation and Liability Act, 42 USC
§ 9601 et seq.; the Resource Conservation and Recovery Act, 42 USC § 6901 et
seq.; the Federal Water Pollution Control Act, 33 USC § 1251 et seq.; the Toxic
Substances Control Act, 15 USC § 2601 et seq.; the Clean Air Act, 42 USC § 7401
et seq.; the Safe Drinking Water Act, 42 USC § 3803 et seq.; the Oil Pollution
Act of 1990, 33 USC § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 USC § 11001 et seq.; the Hazardous Material
Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety and
Health Act, 29 USC §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or

 

9

--------------------------------------------------------------------------------


 

demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means “equipment” (as such term is defined in Article 9 of the Code)
and includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

 

“Event of Default” has the meaning set forth in Section 8.

 

“Excess Availability” means as of any date of determination, the excess, if any,
of (a) Availability over (b) the sum of (i) all then held checks (other than
held checks drawn to pay accounts which are not more than Thirty (30) days
beyond stated credit terms); (ii) accounts payable which are more than Sixty
(60) days beyond credit terms; and (iii) overdrafts.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Existing Loan Agreement” as the meaning as set forth in the recitals.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

 

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of such individual or Family
Members of such individual and in respect of which such individual serves as
trustee or in a similar capacity.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business

 

10

--------------------------------------------------------------------------------


 

Day as so published on the next succeeding Business Day, and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%) charged to Wells Fargo on such day on such transactions
as determined by the Lender.

 

“Fee Letter” means that certain amended and restated fee letter, dated as of
even date herewith, between Borrower and Lender, in form and substance
satisfactory to Lender.

 

“FEIN” means Federal Employer Identification Number.

 

“Filing Authorization Letter” means a letter duly executed by Borrower
authorizing Lender to file appropriate financing statements in such office or
offices as may be necessary or, in the opinion of Lender, desirable to perfect
the security interests to be created by the Loan Documents.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means “general intangibles” (as such term is defined in
Article 9 of the Code), including payment intangibles, contract rights, rights
to payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any other personal property other than Accounts, Deposit
Accounts, goods, Investment Property, and Negotiable Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantors” means each Subsidiary of Borrower (other than Overstock Mexico, S.
de R.L de C.V.), and “Guarantor” means any one of them.

 

“Guarantor Security Agreement” means one or more security agreements executed
and delivered by each Guarantor in favor of Lender and the Bank Product
Providers, in each case, in form and substance satisfactory to Lender.

 

“Guaranty” means a general continuing guaranty executed and delivered by each
Guarantor in favor of Lender and the Bank Product Providers, in form and
substance satisfactory to Lender.

 

11

--------------------------------------------------------------------------------


 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all agreements or documents now existing or
hereafter entered into by Borrower or any of its Subsidiaries with Wells Fargo
or any of its Affiliates that provide for an interest rate, credit, commodity or
equity swap, cap, floor, collar, forward foreign exchange transaction, currency
swap, cross currency rate swap, currency option, or any combination of, or
option with respect to, these or similar transactions, for the purpose of
hedging Borrower’s or any of its Subsidiaries’ exposure to fluctuations in
interest or exchange rates, loan, credit exchange, security, or currency
valuations or commodity prices.

 

“Indebtedness” means, as applied to any Person, (a) all obligations for borrowed
money, (b) all obligations evidenced by bonds, debentures, notes, or other
similar instruments and all reimbursement or other obligations in respect of
letters of credit, bankers acceptances, interest rate swaps, hedges,
derivatives, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) all obligations of such Person to pay
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations of such Person owing under Hedge Agreements, and
(g) any obligation guaranteeing or intended to guarantee (whether directly or
indirectly guaranteed, endorsed, co-made, discounted, or sold with recourse) any
obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (f) above.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Initial Credit Extension” means the first Borrowing, issuance of an L/C or
other extension of credit by Lender under this Agreement.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

“Intellectual Property Right” means any copyright, patent, or trademark
(including any registrations or applications for registration of any of the
foregoing), or trade secret including, but not limited to, any such legal rights
included in any schematics, technology, know-how, computer software

 

12

--------------------------------------------------------------------------------


 

programs or applications (in both source code and object code form) or in other
tangible or intangible information or material, and any license to use the
foregoing.

 

“Intellectual Property Security Agreement” means an intellectual property
security agreement executed and delivered by Borrower to Lender, the form of
which is satisfactory to Lender.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrower and each of its Subsidiaries and Lender, the form and
substance of which is satisfactory to Lender.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2, 3 or 6 months after the date on which the Interest Period
began, as applicable, and (e) Borrower may not elect an Interest Period which
will end after the Maturity Date.

 

“Inventory” means “inventory” (as such term is defined in Article 9 of the
Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practice), purchases or other acquisitions of
Indebtedness, Stock, or all or substantially all of the assets of such other
Person (or of any division or business line of such other Person), and any other
items that are or would be classified as investments on a balance sheet prepared
in accordance with GAAP.

 

“Investment Property” means “investment property” (as such term is defined in
Article 9 of the Code).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

 “L/C” has the meaning set forth in Section 2.12(a).

 

“L/C Disbursement” means a payment made by Lender pursuant to a Letter of
Credit.

 

13

--------------------------------------------------------------------------------


 

“L/C Undertaking” has the meaning set forth in Section 2.12(a).

 

“Lender” has the meaning set forth in the preamble to this Agreement.

 

“Lender Expenses” means all reasonable (a) costs or expenses (including taxes,
and insurance premiums) required to be paid by Borrower or its Subsidiaries
under any of the Loan Documents that are paid, advanced, or incurred by Lender,
(b) fees or charges paid or incurred by Lender in connection with Lender’s
transactions with Borrower or its Subsidiaries, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and Uniform Commercial Code
searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisals (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement), real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Lender in the disbursement of funds to Borrower (by wire transfer or
otherwise), (d) charges paid or incurred by Lender resulting from the dishonor
of checks, (e) costs and expenses paid or incurred by Lender to correct any
default or enforce any provision of the Loan Documents, or in gaining possession
of, maintaining, handling, preserving, storing, shipping, selling, preparing for
sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) audit fees and expenses of
Lender related to audit examinations of the Books to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) costs and expenses of third party claims or any other suit paid or incurred
by Lender in enforcing or defending the Loan Documents or in connection with the
transactions contemplated by the Loan Documents or Lender’s relationship with
Borrower or any of its Subsidiaries, (h) Lender’s costs and expenses (including
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering, syndicating, or amending the Loan Documents, and (i) Lender’s
costs and expenses (including attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or its Subsidiaries or in exercising rights or
remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

 

“Lender-Related Person” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Lender’s Account” means the account identified in Schedule L-1.

 

“Lender’s Liens” means the Liens granted by Borrower and its Subsidiaries to
Lender under this Agreement or the other Loan Documents.

 

 “Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.

 

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning set forth in Section 2.13(a).

 

14

--------------------------------------------------------------------------------


 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Lender (rounded upwards, if necessary, to the next
1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage.  The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” has the meaning as set forth in the following table:

 

If Average Excess Availability is:

 

LIBOR Rate Margin means:

 

Greater than or equal to $10,000,000

 

2.25

%

Greater than or equal to $5,000,000 but less than $10,000,000

 

2.50

%

Less than $5,000,000

 

2.75

%

 

 “Lien” means any interest in an asset securing an obligation owed to, or a
claim by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.  Without limiting the generality of the
foregoing, the term “Lien” includes the lien or security interest arising from a
mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.10.

 

“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Intellectual Property
Security Agreement, the Disbursement Letter, the Fee Letter, the Guarantor
Security Agreement, the Guaranty, the Letters of Credit, the Officers’
Certificate, the Securities Pledge Agreements, any note or notes executed by
Borrower in connection with this Agreement and payable to Lender, and any other
agreement entered into, now or in the future, by Borrower and Lender in
connection with this Agreement (including any agreements entered into pursuant
to Section 6.15).

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrower and its Subsidiaries, taken as a whole,
(b) a material impairment of Borrower’s and its Subsidiaries’ ability to perform
their respective obligations under the Loan Documents to which they are parties
or of Lender’s ability to enforce the Obligations or realize upon the
Collateral, or (c) a material impairment of the enforceability or priority of
the Lender’s Liens with respect to the Collateral as a result of an action or
failure to act on the part of Borrower or its Subsidiaries.

 

15

--------------------------------------------------------------------------------


 

“Maturity Date” has the meaning set forth in Section 3.4.

 

“Maximum Revolver Amount” means $25,000,000, unless increased in accordance with
the provisions of Section 2.2.

 

“Minimum Cash Requirement” means Borrower has cash on deposit in a Cash
Management Account which is subject to a Cash Management Agreement, in an amount
not less than $40,000,000, after deduction of an amount equal to 105% of all
letters of credit issued under the Wells Fargo Bank Amended Credit Agreement.

 

“Moody’s” has the meaning set forth in the definition of Cash Equivalents.

 

“Negotiable Collateral” means letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper).

 

“Net Liquidation Value” means the net recovery value (liquidation value) of
Inventory expressed as a percentage of the cost of such Inventory, as determined
by the Lender in its reasonable discretion based upon the most recent Inventory
appraisal available to the Lender conducted by an appraiser reasonably
acceptable to the Lender.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued), lease payments, guaranties, covenants, and duties of any kind and
description owing by Borrower to Lender pursuant to or evidenced by the Loan
Documents, or owing to Wells Fargo or to any Affiliate of the Lender or of Wells
Fargo, (including any amounts owed pursuant to the Wells Fargo Bank Amended
Credit Agreement) and irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, and including all interest not paid when due and all
Lender Expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise, and (b) all Bank Product Obligations.  Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all extensions, modifications, renewals or alterations thereof, both
prior and subsequent to any Insolvency Proceeding.

 

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Lender to Borrower, together with Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Lender.

 

“Overadvance” has the meaning set forth in Section 2.5.

 

“Overstock Real Estate Joinder Documents” means each of the documents,
instruments and agreements required pursuant to Section 6.15 to join Borrower’s
Subsidiary, Overstock.com Real Estate LLC to the Loan Documents.

 

“Participant” has the meaning set forth in Section 14.1(d).

 

16

--------------------------------------------------------------------------------


 

“Permanent Reserve” means a permanent block against Availability in the amount
of $5,000,000.00.

 

 “Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions of Equipment that
is substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, including
sales of Inventory to businesses and other liquidators in bulk or otherwise in
the ordinary course of Borrower’s Business-to-Business operations consistent
with Borrower’s practices as disclosed to Lender as of the Closing Date, (c) the
use or transfer of money or Cash Equivalents in a manner that is not prohibited
by the terms of this Agreement or the other Loan Documents, and (d) the
licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business.

 

“Permitted Holders” means Patrick Byrne, his Family Members, their respective
heirs, legatees, and Family Trusts, and any Persons owned or controlled by any
of the foregoing who own or control Stock of Borrower.

 

“Permitted Inventory Acquisition” means Borrower’s purchase or acquisition of
(i) all or substantially all of the Inventory of any Person and (ii) any
additional assets of any such Person reasonably necessary, desirable or
convenient in connection with or in order to facilitate Borrower’s purchase or
other acquisition of such Inventory; provided, that the aggregate amount of
consideration paid by Borrower in connection with any such purchase or
acquisition shall not exceed $50,000,000.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents,
(b) investments in shorter-term, highly liquid instruments such as government
(including treasury), corporate, asset-backed and auction-rate securities and
other similar shorter -term instruments with maturities generally less than
three years or Investments otherwise permitted by Borrower’s Investment Policy
set forth as Schedule P-1, (c) Investments in negotiable instruments for
collection, (d) advances made in connection with purchases of goods or services
in the ordinary course of business, (e) Investments received in settlement of
amounts due to Borrower or any of its Subsidiaries effected in the ordinary
course of business or owing to Borrower or any of its Subsidiaries as a result
of Insolvency Proceedings involving an Account Debtor or upon the foreclosure or
enforcement of any Lien in favor of Borrower or its Subsidiaries,
(f) Investments in the securities held by Borrower and pledged to secure
Borrower’s obligations under the Wells Fargo Bank Amended Credit Agreement and
Investments made with the proceeds of such securities and (g) other Investments
not to exceed an aggregate of $20,000,000 in any calendar year so long as
(x) immediately prior to and after giving effect thereto no Default or Event of
Default shall have occurred and be continuing or will result therefrom and
(y) no Triggering Event Date shall have occurred or will result therefrom.

 

“Permitted Liens” means (a) Liens held by Lender, (b) Liens for unpaid taxes
that either (i) are not yet delinquent, or (ii) do not constitute an Event of
Default hereunder and are the subject of Permitted Protests, (c) Liens set forth
on Schedule P-1A, (d) the interests of lessors under operating leases,
(e) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as such Lien attaches only to the asset purchased or acquired and
the proceeds thereof, (f) Liens arising by operation of law in favor of
warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests, (g) Liens on amounts

 

17

--------------------------------------------------------------------------------


 

deposited in connection with obtaining worker’s compensation or other
unemployment insurance, (h) Liens on amounts deposited in connection with the
making or entering into of bids, tenders, or leases in the ordinary course of
business and not in connection with the borrowing of money, (i) Liens on amounts
deposited as security for surety or appeal bonds in connection with obtaining
such bonds in the ordinary course of business, (j) Liens resulting from any
judgment or award that is not an Event of Default hereunder, and (k) with
respect to any Real Property, easements, rights of way, and zoning restrictions
that (i) do not materially interfere with or impair the use or operation thereof
and (ii) are not Environmental Liens.

 

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on the Books in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by Borrower or any of its Subsidiaries, as applicable, in good faith,
and (c) Lender is satisfied that, while any such protest is pending, there will
be no impairment of the enforceability, validity, or priority of any of the
Lender’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the date of the Existing Loan
Agreement in an aggregate amount outstanding at any one time not in excess of
$20,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or any of its Subsidiaries and the improvements
thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1
and any Real Property hereafter acquired by Borrower or any of its Subsidiaries.

 

“Receivables Reserves” means such reserves as may be established from time to
time by the Lender in its Permitted Discretion with respect to the determination
of the collectability in the ordinary course of Eligible Credit Card
Receivables, including, without limitation, dilution reserves.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor

 

18

--------------------------------------------------------------------------------


 

environment, (b) prevent or minimize a release or threatened release of
Hazardous Materials so they do not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment, (c) restore or
reclaim natural resources or the environment, (d) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (e) conduct any other actions with respect to Hazardous Materials authorized
by Environmental Laws.

 

“Required Availability” means $5,000,000.00.

 

“Reserve Percentage” means, on any day, for Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of Lender, but so long as Lender is not required
or directed under applicable regulations to maintain such reserves, the Reserve
Percentage shall be zero.

 

“Revolver Increase” has the meaning set forth in Section 2.2.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Seasonal Period” means August 31 through November 28 each year or such other 90
consecutive day period between August 1 and December 31 determined by Borrower
and communicated to Lender in writing.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account” (as that term is defined in
the Code).

 

“Securities Pledge Agreement” means a securities pledge agreement, in form and
substance satisfactory to Lender, executed and delivered by Borrower or one of
its Subsidiaries to Lender.

 

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act), as in effect in the Commonwealth of Massachusetts.

 

“S&P” has the meaning set forth in the definition of Cash Equivalents.

 

“Specified Litigation” has the meaning provided in the Transferee Letter.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act), but shall not
include the 3.75% Senior Convertible Notes due 2011 issued by Borrower, as they
may be amended from time to time, or any security issued by Borrower in exchange
for any of such Notes or in connection with any financing of any of the
indebtedness evidenced by any such Notes.

 

 “Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having

 

19

--------------------------------------------------------------------------------


 

ordinary voting power to elect a majority of the board of directors (or appoint
other comparable managers) of such corporation, partnership, limited liability
company, or other entity.

 

“Supporting Obligation” means a letter-of-credit right or secondary obligation
that supports the payment or performance of an Account, chattel paper, document,
General Intangible, instrument, or Investment Property.

 

“Taxes” has the meaning set forth in Section 16.5.

 

“Transferee Letter” means that certain transferee letter, dated as of even date
herewith, between Borrower and Lender.

 

“Triggering Event Date” means any date upon which Excess Availability shall be
less than 50% of the Borrowing Base.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of Lender for
the benefit of Borrower.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“United States” means the United States of America.

 

“Voidable Transfer” has the meaning set forth in Section 16.8.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wells Fargo Bank Amended Credit Agreement” means that certain Credit Agreement
dated February 13, 2004 entered into by and between the Borrower and Wells
Fargo, as the same has been, and hereafter may be amended and/or restated and in
effect from time to time.

 

1.2                               Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  When
used herein, the term “financial statements” shall include the notes and
schedules thereto.  Whenever the term “Borrower” is used in respect of a
financial covenant or a related definition, it shall be understood to mean
Borrower and its Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

 

1.3                               Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth in the Code
unless otherwise defined herein; provided, however, that to the extent that the
Code is used to define any term herein and such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 shall govern.

 

1.4                               Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection,

 

20

--------------------------------------------------------------------------------


 

clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than contingent indemnification Obligations and other than
any Bank Product Obligations that, at such time, are allowed by the applicable
Bank Product Provider to remain outstanding and are not required to be repaid or
cash collateralized pursuant to the provisions of this Agreement.  Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns.  Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

 

1.5                               Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

2.                                      LOAN AND TERMS OF PAYMENT.

 

2.1                               Revolver Advances.

 

(a)                                  Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, Lender agrees to make advances
(“Advances”) to Borrower in an amount at any one time outstanding not to exceed
an amount equal to the lesser of (i) the Maximum Revolver Amount less the Letter
of Credit Usage, or (ii) the Borrowing Base less the Letter of Credit Usage.

 

(b)                                 Anything to the contrary in this Section 2.1
notwithstanding, Lender shall have the right to establish reserves in such
amounts, and with respect to such matters, as Lender in its Permitted Discretion
shall deem necessary or appropriate, against the Borrowing Base, including but
not limited to, reserves with respect to:

 

(i)                                     sums that Borrower is required to pay
(such as taxes, assessments, insurance premiums, or, in the case of leased
assets, rents or other amounts payable under such leases) and has failed to pay
under any Section of this Agreement or any other Loan Document,

 

(ii)                                  amounts owing by Borrower or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than any existing Permitted Lien set forth on
Schedule P-1 which is specifically identified thereon as entitled to have
priority over the Lender’s Liens), which Lien or trust, in the Permitted
Discretion of Lender likely would have a priority superior to the Lender’s Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral,

 

(iii)                               Customer Credit Liabilities, and

 

(iv)                              Receivables Reserves.

 

21

--------------------------------------------------------------------------------


 

Further, the Lender may establish reserves from time to time in the Lender’s
Permitted Discretion with respect to the determination of the saleability, at
retail, of the Eligible Inventory or which reflect such other factors as affect
the market value of the Eligible Inventory.

 

In addition to the foregoing, the Lender shall have the right, from and after a
request from the Borrower for the Initial Credit Extension and as provided in
Section 2.11(c), to have the Borrower’s Inventory reappraised by a qualified
appraisal company selected by Lender from time to time for the purpose of
re-determining the Net Liquidation Value of Borrower’s Inventory and, as a
result, re-determining the Borrowing Base.

 

(c)                                  Lender shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.

 

(d)                                 Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this Agreement.

 

2.2                               Revolver Increase.

 

(a)                                  Provided that no Event of Default has
occurred and is continuing, the Borrower shall have the right at any time
through that date that is the first anniversary of the date of this Agreement,
on not more than three (3) occasions, and upon not less than Five (5) Business
Days prior written notice to the Lender, to elect to increase the Maximum
Revolver Amount by up to $10,000,000.00 in the aggregate, in minimum increments
of $2,500,000.00 (each a “Revolver Increase”) from the amount in effect on the
date of this Agreement ($25,000,000.00) to an amount of up to $35,000,000.00. 
Upon any Revolver Increase, the Maximum Revolver Amount shall be increased to
the elected amount and shall thereafter be deemed the then existing Maximum
Revolver Amount for all purposes under this Agreement.

 

(b)                                 Increase Conditions.   No Revolver Increase
shall become effective unless and until each of the following conditions have
been satisfied:

 

(i)                                     The Borrower shall have paid the Lender
the Revolver Increase Fee as provided in the Fee Letter;

 

(ii)                                  A note will be issued at the Borrower’s
expense to the Lender to reflect the new Maximum Revolver Amount; and

 

(iii)                               The Borrower shall have delivered such other
instruments, documents, and agreements with respect to the Revolver Increase as
the Lender may reasonably have requested.

 

2.3                               Borrowing Procedures and Settlements.

 

(a)                                  Procedure for Borrowing.  Each Borrowing
shall be made by an irrevocable written request by an Authorized Person
delivered to Lender.   Such notice must be received by Lender no later than
1:00 p.m. (Massachusetts time) on a Business Day specifying (i) the amount of
such Borrowing, and (ii) the requested Funding Date, which shall be a Business
Day.  At Lender’s election, in lieu of delivering the above-described written
request, any Authorized Person may give Lender telephonic notice of such request
by the required time.  In such circumstances, Borrower agrees that any such
telephonic

 

22

--------------------------------------------------------------------------------


 

notice will be confirmed in writing within 24 hours of the giving of such
telephonic notice, but the failure to provide such written confirmation shall
not affect the validity of the request.

 

(b)                                 Making of Advances.  If Lender has received
a timely request for a Borrowing in accordance with the provisions hereof, and
subject to the satisfaction of the applicable terms and conditions set forth
herein, Lender shall make the proceeds of such Advance available to Borrower on
the applicable Funding Date by transferring available funds equal to such
proceeds to Borrower’s Designated Account.

 

2.4                               Payments.

 

(a)                                  Payments by Borrower.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by Borrower shall be made to Lender’s Account for the
account of the Lender and shall be made in immediately available funds, no later
than 2:00 p.m. (Massachusetts time) on the date specified herein.  Any payment
received by Lender later than 2:00 p.m. (Massachusetts time) shall be deemed to
have been received on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day.

 

(b)                                 Apportionment and Application.

 

(i)                                     Subject to Section 2.4(b)(ii), all
payments shall be remitted to Lender and all such payments, and all proceeds of
Collateral received by Lender, shall be applied as follows:

 

(A)                              first, to pay any Lender Expenses then due to
Lender under the Loan Documents, until paid in full,

 

(B)                                second, to pay any fees then due to Lender
under the Loan Documents until paid in full,

 

(C)                                third, to pay interest due in respect of
Advances until paid in full,

 

(D)                               fourth, so long as no Event of Default has
occurred and is continuing, and at Lender’s election (which election Lender
agrees will not be made if an Overadvance would be created thereby), to pay
amounts then due and owing by Borrower or its Subsidiaries in respect of Bank
Products, until paid in full,

 

(E)                                 fifth, so long as no Event of Default has
occurred and is continuing, to pay the principal of all Advances until paid in
full,

 

(F)                                 sixth, if an Event of Default has occurred
and is continuing, ratably (i) to pay the principal of all Advances until paid
in full, (ii) to Lender, to be held by Lender as cash collateral in an amount up
to 105% of the Letter of Credit Usage until paid in full, and (iii) to Lender,
to be held by Lender, for the benefit of the Bank Product Providers, as cash
collateral in an amount up to the

 

23

--------------------------------------------------------------------------------


 

amount of the Bank Product Reserve established prior to the occurrence of, and
not in contemplation of, the subject Event of Default until Borrower’s and its
Subsidiaries’ obligations in respect of Bank Products have been paid in full or
the cash collateral amount has been exhausted,

 

(G)                                seventh, to pay any other Obligations
(including the provision of amounts to Lender, to be held by Lender, for the
benefit of the Bank Product Providers, as cash collateral in an amount up to the
amount determined by Lender in its Permitted Discretion as the amount necessary
to secure Borrower’s and its Subsidiaries’ obligations in respect of Bank
Products), and

 

(H)                               eighth, to Borrower (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(ii)                                  In each instance, so long as no Event of
Default has occurred and is continuing, this Section 2.4(b) shall not apply to
any payment made by Borrower to Lender and specified by Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

(iii)                               For purposes of the foregoing, “paid in
full” means payment of all amounts owing under the Loan Documents according to
the terms thereof, including loan fees, service fees, professional fees,
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding.

 

(iv)                              In the event of a direct conflict between the
priority provisions of this Section 2.4 and other provisions contained in any
other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.4 shall control and govern.

 

2.5                               Overadvances.  If, at any time or for any
reason, the amount of Obligations (other than Bank Product Obligations) owed by
Borrower to Lender pursuant to Section 2.1 or Section 2.12 is greater than any
of the limitations set forth in Section 2.1 or Section 2.12, as applicable (an
“Overadvance”), Borrower immediately shall pay to Lender, in cash, the amount of
such excess, which amount shall be used by Lender to reduce the Obligations in
accordance with the priorities set forth in Section 2.4(b).  In addition,
Borrower hereby promises to pay the Obligations (including principal, interest,
fees, costs, and expenses) in Dollars in full as and when due and payable under
the terms of this Agreement and the other Loan Documents.

 

2.6                               Interest Rates and Letter of Credit Fee: 
Rates, Payments, and Calculations.

 

(a)                                  Interest Rates.  Except as provided in
clause (c) below, all Obligations (except for undrawn Letters of Credit and
except for Bank Product Obligations) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof as
follows (i) if the relevant Obligation is an Advance that is a LIBOR Rate Loan,
at a per annum rate equal to the

 

24

--------------------------------------------------------------------------------


 

LIBOR Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum rate
equal to the Base Rate plus the Base Rate Margin.

 

The foregoing notwithstanding, at no time shall any portion of the Obligations
(other than Bank Product Obligations) bear interest on the Daily Balance thereof
at a per annum rate less than 3.50%.  To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.

 

(b)                                 Letter of Credit Fee.  Borrower shall pay
Lender a Letter of Credit fee (in addition to the charges, commissions, fees,
and costs set forth in Section 2.12(e)) which shall accrue at a rate equal to
(i) the LIBOR Rate Margin times the Daily Balance of the undrawn amount of all
outstanding stand-by Letters of Credit, and (ii) the LIBOR Rate Margin minus
One-half percent (.50%) times the Daily Balance of the undrawn amount of all
outstanding documentary Letters of Credit.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default, at the election of Lender,

 

(i)                                     all Obligations (except for undrawn
Letters of Credit and except for Bank Product Obligations) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to Two percent (2.0%) above
the per annum rate otherwise applicable hereunder, and

 

(ii)                                  the Letter of Credit fee provided for
above shall be increased to Two percent (2.00%) above the per annum rate
otherwise applicable hereunder.

 

(d)                                 Payment.  Except as provided to the contrary
in Section 2.11 or Section 2.13(a), interest, Letter of Credit fees, and all
other fees payable hereunder shall be due and payable, in arrears, on the first
day of each month at any time that Obligations are outstanding or at any time
that Lender has an obligation to extend credit hereunder.  Borrower hereby
authorizes Lender, from time to time without prior notice to Borrower, to charge
all interest and fees (when due and payable), all Lender Expenses (as and when
incurred), all charges, commissions, fees, and costs provided for in
Section 2.12(e) (as and when accrued or incurred), all fees and costs provided
for in Section 2.11 (as and when accrued or incurred), and all other payments as
and when due and payable under any Loan Document (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products up to the
amount of the Bank Product Reserve) to Borrower’s Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder.  Any interest not paid when due
shall be compounded by being charged to Borrower’s Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.

 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360-day
year for the actual number of days elapsed.  In the event the Base Rate is
changed from time to time hereafter, the rates of interest hereunder based upon
the Base Rate automatically and immediately shall be increased or decreased by
an amount equal to such change in the Base Rate.

 

(f)                                    Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final

 

25

--------------------------------------------------------------------------------


 

determination, deem applicable.  Borrower and Lender, in executing and
delivering this Agreement, intend legally to agree upon the rate or rates of
interest and manner of payment stated within it; provided, however, that,
anything contained herein to the contrary notwithstanding, if said rate or rates
of interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto, as of the date of this Agreement, Borrower is and shall
be liable only for the payment of such maximum as allowed by law, and payment
received from Borrower in excess of such legal maximum, whenever received, shall
be applied to reduce the principal balance of the Obligations to the extent of
such excess.

 

2.7                               Cash Management.

 

(a)                                  Borrower shall and shall cause each of its
Subsidiaries to (i) establish and maintain cash management services of a type
and on terms satisfactory to Lender at one or more of the banks set forth on
Schedule 2.7(a) (each, a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of its and its
Subsidiaries’ Account Debtors forward payment of the amounts owed by them
directly to such Cash Management Bank, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all of their Collections (including those sent directly by
their Account Debtors to Borrower or one of its Subsidiaries) into a bank
account in Lender’s name (a “Cash Management Account”) at one of the Cash
Management Banks.

 

(b)                                 Each Cash Management Bank shall establish
and maintain Cash Management Agreements with Lender and Borrower, in form and
substance acceptable to Lender.  Each such Cash Management Agreement shall
provide, among other things, that (i) the Cash Management Bank will comply with
any instructions originated by Lender directing the disposition of the funds in
such Cash Management Account without further consent by Borrower or its
Subsidiaries, as applicable, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Cash Management
Account other than for payment of its service fees and other charges directly
related to the administration of such Cash Management Account and for returned
checks or other items of payment, and (iii) at any time after which Lender so
instructs such Cash Management Bank (a “Cash Sweep Instruction”), it immediately
will forward by daily sweep all amounts in the applicable Cash Management
Account to the Lender’s Account until such time (if any) as Lender, in its sole
discretion, notifies it that the Cash Sweep Instruction is terminated; and
(iv) if clause (iii) is not applicable, then Borrower may direct the Cash
Management Bank to immediately transfer all such amounts to any Deposit Account
designated by Borrower for use by Borrower in accordance with this Agreement. 
Lender may issue a Cash Sweep Instruction immediately upon Borrower’s request
for the Initial Credit Extension.

 

(c)                                  So long as no Default or Event of Default
has occurred and is continuing, Borrower may amend Schedule 2.7(a) to add or
replace a Cash Management Bank or Cash Management Account; provided, however,
that (i) such prospective Cash Management Bank shall be reasonably satisfactory
to Lender, and (ii) prior to the time of the opening of such Cash Management
Account, Borrower (or its Subsidiary, as applicable) and such prospective Cash
Management Bank shall have executed and delivered to Lender a Cash Management
Agreement.  Borrower (or its Subsidiaries, as applicable) shall close any of its
Cash Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from Lender that the creditworthiness of any Cash Management Bank is
no longer acceptable in Lender’s reasonable judgment, or as promptly as
practicable and in any event within 60 days of notice from Lender that the
operating performance, funds transfer, or availability procedures or performance
of the Cash Management Bank with respect to Cash Management Accounts or Lender’s
liability under any Cash Management Agreement with such Cash Management Bank is
no longer acceptable in Lender’s reasonable judgment.

 

26

--------------------------------------------------------------------------------


 

(d)                                 The Cash Management Accounts shall be cash
collateral accounts subject to Control Agreements.

 

2.8                               Crediting Payments.  The receipt of any
payment item by Lender (whether from transfers to Lender by the Cash Management
Banks pursuant to the Cash Management Agreements or otherwise) shall not be
considered a payment on account unless such payment item is a wire transfer of
immediately available federal funds made to the Lender’s Account or unless and
until such payment item is honored when presented for payment.  Should any
payment item not be honored when presented for payment, then Borrower shall be
deemed not to have made such payment and interest shall be calculated
accordingly.  Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Lender only if it is received into the
Lender’s Account on a Business Day on or before 2:00 p.m. (Massachusetts time). 
If any payment item is received into the Lender’s Account on a non-Business Day
or after 2:00 p.m. (Massachusetts time) on a Business Day, it shall be deemed to
have been received by Lender as of the opening of business on the immediately
following Business Day.

 

2.9                               Designated Account.  Lender is authorized to
make the Advances, and Lender is authorized to issue the Letters of Credit,
under this Agreement based upon telephonic or other instructions received from
anyone purporting to be an Authorized Person or, without instructions, if
pursuant to Section 2.6(d).  Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrower and made by Lender
hereunder.  Unless otherwise agreed by Lender and Borrower, any Advance
requested by Borrower and made by Lender hereunder shall be made to the
Designated Account.

 

2.10                        Maintenance of Loan Account; Statements of
Obligations.  Lender shall maintain an account on its books in the name of
Borrower (the “Loan Account”) on which Borrower will be charged with all
Advances made by Lender to Borrower or for Borrower’s account, the Letters of
Credit issued by Lender for Borrower’s account, and with all other payment
Obligations hereunder or under the other Loan Documents (except for Bank Product
Obligations), including, accrued interest, fees and expenses, and Lender
Expenses.  In accordance with Section 2.8, the Loan Account will be credited
with all payments received by Lender from Borrower or for Borrower’s account,
including all amounts received in the Lender’s Account from any Cash Management
Bank.  Lender shall render statements regarding the Loan Account to Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Expenses owing, and such statements, absent
manifest error, shall be conclusively presumed to be correct and accurate and
constitute an account stated between Borrower and Lender unless, within 30 days
after receipt thereof by Borrower, Borrower shall deliver to Lender written
objection thereto describing the error or errors contained in any such
statements.

 

2.11                        Fees.  Borrower shall pay to Lender the following
fees and charges, which fees and charges shall be non-refundable when paid
(irrespective of whether this Agreement is terminated thereafter):

 

(a)                                  Unused Line Fee.  On the first day of each
month during the term of this Agreement, commencing from and after the date of
the Initial Credit Extension, an unused line fee in an amount equal to 0.50% per
annum times the result of (i) the Maximum Revolver Amount, less (ii) the sum of
(A) the average Daily Balance of Advances that were outstanding during the
immediately preceding month, plus (B) the average Daily Balance of the Letter of
Credit Usage during the immediately preceding month,

 

(b)                                 Fee Letter Fees.  As and when due and
payable under the terms of the Fee Letter, the fees set forth in the Fee Letter.

 

27

--------------------------------------------------------------------------------


 

(c)                                  Audit, Appraisal, and Valuation Charges. 
At all times following the date of the Initial Credit Extension, audit,
appraisal, and valuation fees and charges as follows (i) a fee of $850 per day,
per auditor, plus out-of-pocket expenses for each financial audit of Borrower
performed by personnel employed by Lender, (ii) if implemented, a fee of $850
per day, per applicable individual, plus out-of-pocket expenses for the
establishment of electronic collateral reporting systems, (iii) the actual
charges incurred by Lender for each appraisal of the Collateral, or any portion
thereof, performed by personnel employed by Lender, and (iv) the actual charges
paid or incurred by Lender if it elects to employ the services of one or more
third Persons to perform financial audits of Borrower or its Subsidiaries, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess Borrower’s or its Subsidiaries’ business
valuation; provided, however, that, notwithstanding the foregoing, so long as no
Event of Default shall have occurred and be continuing, Borrower shall not be
responsible for the charges incurred in connection with appraisals of the
Collateral to the extent that such appraisals are done more frequently than
(x) prior to the occurrence of a Triggering Event Date, during any fiscal year,
(A) with respect to audits, three (3) times and (B) with respect to appraisals,
three (3) times, and (y) after the occurrence of a Triggering Event Date, during
any fiscal year, (A) with respect to audits, four (4) times and (B) with respect
to appraisals, four (4) times (it being understood and agreed that the foregoing
shall not prohibit in any way Lender from performing, or causing the performance
of, such audits and appraisals more frequently).

 

2.12                        Letters of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, Lender agrees to issue letters of credit for the account of Borrower
(each, an “L/C”) or to purchase participations or execute indemnities or
reimbursement obligations (each such undertaking, an “L/C Undertaking”) with
respect to letters of credit issued by an Underlying Issuer (as of the date of
this Agreement, the prospective Underlying Issuer is to be Wells Fargo) for the
account of Borrower.  Each request for the issuance of a Letter of Credit, or
the amendment, renewal, or extension of any outstanding Letter of Credit, shall
be made in writing by an Authorized Person and delivered to Lender via hand
delivery, telefacsimile, or other electronic method of transmission reasonably
in advance of the requested date of issuance, amendment, renewal, or
extension.   Each such request shall be in form and substance satisfactory to
Lender in its Permitted Discretion and shall specify (i) the amount of such
Letter of Credit, (ii) the date of issuance, amendment, renewal, or extension of
such Letter of Credit, (iii) the expiration of such Letter of Credit, (iv) the
name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and (v) such other information
(including, in the case of an amendment, renewal, or extension, identification
of the outstanding Letter of Credit to be so amended, renewed, or extended) as
shall be necessary to prepare, amend, renew, or extend such Letter of Credit.  
If requested by Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking.  Lender shall have no obligation to issue a
Letter of Credit if any of the following would result after giving effect to the
issuance of such requested Letter of Credit:

 

(i)                                     the Letter of Credit Usage would exceed
the Borrowing Base less the outstanding amount of Advances, or

 

(ii)                                  the Letter of Credit Usage would exceed
$25,000,000, or

 

(iii)                               the Letter of Credit Usage would exceed the
Maximum Revolver Amount less the outstanding amount of Advances.

 

Borrower and Lender acknowledge and agree that certain Underlying Letters of
Credit may be issued to support letters of credit that already are outstanding
as of the date of the Existing

 

28

--------------------------------------------------------------------------------


 

Agreement.  Each Letter of Credit (and corresponding Underlying Letter of
Credit) shall be in form and substance acceptable to Lender (in the exercise of
its Permitted Discretion), including the requirement that the amounts payable
thereunder must be payable in Dollars.  If Lender is obligated to advance funds
under a Letter of Credit, Borrower immediately shall reimburse such L/C
Disbursement to Lender by paying to Lender an amount equal to such L/C
Disbursement not later than 2:00 p.m., Massachusetts time, on the date that such
L/C Disbursement is made, if Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 1:00 p.m., Massachusetts time, on such
date, or, if such notice has not been received by Borrower prior to such time on
such date, then not later than 2:00 p.m., Massachusetts time, on the Business
Day that Borrower receives such notice, if such notice is received prior to
1:00 p.m., Massachusetts time, on the date of receipt, and, in the absence of
such reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, thereafter, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans under Section 2.6.  To
the extent an L/C Disbursement is deemed to be an Advance hereunder, Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance.

 

(b)                                 Borrower hereby agrees to indemnify, save,
defend, and hold Lender harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by Lender arising out of or in connection
with any Letter of Credit; provided, however, that Borrower shall not be
obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
Lender.  Borrower agrees to be bound by the Underlying Issuer’s regulations and
interpretations of any Underlying Letter of Credit or by Lender’s
interpretations of any L/C issued by Lender to or for Borrower’s account, even
though this interpretation may be different from Borrower’s own, and Borrower
understands and agrees that Lender shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letter of Credit or any
modifications, amendments, or supplements thereto.  Borrower understands that
the L/C Undertakings may require Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrower against such
Underlying Issuer.  Borrower hereby agrees to indemnify, save, defend, and hold
Lender harmless with respect to any loss, cost, expense (including reasonable
attorneys fees), or liability incurred by Lender under any L/C Undertaking as a
result of Lender’s indemnification of any Underlying Issuer; provided, however,
that Borrower shall not be obligated hereunder to indemnify for any loss, cost,
expense, or liability to the extent that it is caused by the gross negligence or
willful misconduct of Lender.  Borrower hereby acknowledges and agrees that
Lender shall not be responsible for delays, errors, or omissions resulting from
the malfunction of equipment in connection with any Letter of Credit.

 

(c)                                  Borrower hereby authorizes and directs any
Underlying Issuer to deliver to Lender all instruments, documents, and other
writings and property received by such Underlying Issuer pursuant to such
Underlying Letter of Credit and to accept and rely upon Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

 

(d)                                 Any and all charges, commissions, fees, and
costs incurred by Lender relating to Underlying Letters of Credit shall be
Lender Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Lender for the account of Lender; it being
acknowledged and agreed by Borrower that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

 

(e)                                  If by reason of (i) any change after the
date of this Agreement in any applicable law, treaty, rule, or regulation or any
change in the interpretation or application thereof by any

 

29

--------------------------------------------------------------------------------


 

Governmental Authority, or (ii) compliance by the Underlying Issuer or Lender
with any direction, request, or requirement (irrespective of whether having the
force of law) of any Governmental Authority or monetary authority including,
Regulation D of the Federal Reserve Board as from time to time in effect (and
any successor thereto):

 

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued hereunder, or

 

(ii)           there shall be imposed on the Underlying Issuer or Lender any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of issuing, making, guaranteeing, or maintaining any Letter of Credit
or to reduce the amount receivable in respect thereof by Lender, then, and in
any such case, Lender may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrower,
and Borrower shall pay on demand such amounts as Lender may specify to be
necessary to compensate Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Base Rate Loans hereunder.  The
determination by Lender of any amount due pursuant to this Section, as set forth
in a certificate setting forth the calculation thereof in reasonable detail,
shall, in the absence of manifest or demonstrable error, be final and conclusive
and binding on all of the parties hereto.

 

(f)            In the interest of clarity and for the avoidance of doubt, it is
acknowledged and agreed that in connection with the determination of
Availability, L/C’s and L/C Undertakings under this Agreement are independent
from any letters of credit or similar letter of credit undertakings that the
Borrower may procure through Wells Fargo in accordance with, and subject to the
Wells Fargo Bank Amended Credit Agreement.  Any such letters of credit and/or
letter of credit undertakings procured through the Wells Fargo Bank Amended
Credit Agreement do constitute Obligations secured hereby, but shall not be
included in Letter of Credit Usage hereunder.

 

2.13        LIBOR Option.

 

(a)           Interest and Interest Payment Dates.  In lieu of having interest
charged at the rate based upon the Base Rate, Borrower shall have the option
(the “LIBOR Option”) to have interest on all or a portion of the Advances be
charged at a rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate
Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto (provided that in the case of any Interest Period for
any LIBOR Rate Loan which is greater than three months, interest on such LIBOR
Rate Loan also shall be payable on the date that is three months after the
beginning of such Interest Period), (ii) the occurrence of an Event of Default
in consequence of which Lender has elected to accelerate the maturity of all or
any portion of the Obligations, or (iii) termination of this Agreement pursuant
to the terms hereof.  On the last day of each applicable Interest Period, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans of the same type
hereunder.  At any time that an Event of Default has occurred and is continuing,
Borrower no longer shall have the option to request that Advances bear interest
at a rate based upon the LIBOR Rate and Lender shall have the right to convert
the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

 

30

--------------------------------------------------------------------------------


 

(b)           LIBOR Election.

 

(i)            Borrower may, at any time and from time to time, so long as no
Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Lender prior to 2:00 p.m. (Massachusetts time) at least
three (3) Business Days prior to the commencement of the proposed Interest
Period (the “LIBOR Deadline”).  Notice of Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Lender of a LIBOR Notice received
by Lender before the LIBOR Deadline, or by telephonic notice received by Lender
before the LIBOR Deadline (to be confirmed by delivery to Lender of a LIBOR
Notice received by Lender prior to 5:00 p.m. (Massachusetts time) on the same
day.

 

(ii)           Each LIBOR Notice shall be irrevocable and binding on Borrower. 
In connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and
hold Lender harmless against any loss, cost, or expense incurred by Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any LIBOR Rate Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”).  Funding Losses shall be deemed to equal the
amount determined by Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such LIBOR Rate Loan
had such event not occurred, at the LIBOR Rate that would have been applicable
thereto, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert, or continue, for the period that would have been the Interest Period
therefor), minus (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which Lender would be offered were
it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market.  A certificate of
Lender delivered to Borrower setting forth any amount or amounts that Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error.

 

(iii)          Borrower shall have not more than five (5) LIBOR Rate Loans in
effect at any given time.  Borrower only may exercise the LIBOR Option for LIBOR
Rate Loans of at least $1,000,000 and integral multiples of $500,000 in excess
thereof.

 

(c)           Prepayments.  Borrower may prepay LIBOR Rate Loans at any time;
provided, however, that in the event that LIBOR Rate Loans are prepaid on any
date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Lender of proceeds of Borrower’s and its Subsidiaries’
Collections in accordance with Section 2.4(b) or for any other reason, including
early termination of the term of this Agreement or acceleration of all or any
portion of the Obligations pursuant to the terms hereof, Borrower shall
indemnify, defend, and hold Lender and its Participants harmless against any and
all Funding Losses in accordance with clause (b)(ii) above.

 

31

--------------------------------------------------------------------------------


 

(d)           Special Provisions Applicable to LIBOR Rate.

 

(i)            The LIBOR Rate may be adjusted by Lender on a prospective basis
to take into account any additional or increased costs to Lender of maintaining
or obtaining any eurodollar deposits or increased costs due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate.  In any such event, Lender shall give Borrower notice of such a
determination and adjustment and, upon its receipt of the notice from Lender,
Borrower may, by notice to Lender (y) require Lender to furnish to Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).

 

(ii)           In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Lender, make it unlawful or impractical for Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, Lender shall give notice
of such changed circumstances to Borrower and (y) in the case of any LIBOR Rate
Loans that are outstanding, the date specified in Lender’s notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans thereafter shall accrue interest at the rate
then applicable to Base Rate Loans, and (z) Borrower shall not be entitled to
elect the LIBOR Option until Lender determines that it would no longer be
unlawful or impractical to do so.

 

(e)           No Requirement of Matched Funding.  Anything to the contrary
contained herein notwithstanding, neither Lender, nor any of its Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match
fund any Obligation as to which interest accrues at the LIBOR Rate.  The
provisions of this Section shall apply as if Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

2.14        Capital Requirements.  If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by Lender
or its parent bank holding company with any guideline, request, or directive of
any such entity regarding capital adequacy (whether or not having the force of
law), has the effect of reducing the return on Lender’s or such holding
company’s capital as a consequence of Lender’s obligations hereunder to a level
below that which Lender or such holding company could have achieved but for such
adoption, change, or compliance (taking into consideration Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
Lender to be material, then Lender may notify Borrower thereof.  Following
receipt of such notice, Borrower agrees to pay Lender on demand the amount of
such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by Lender of a statement in the amount
and setting forth in reasonable detail Lender’s calculation thereof and the
assumptions upon which such calculation

 

32

--------------------------------------------------------------------------------


 

was based (which statement shall be deemed true and correct absent manifest
error).  In determining such amount, Lender may use any reasonable averaging and
attribution methods.

 

3.             CONDITIONS; TERM OF AGREEMENT.

 

3.1          Conditions Precedent to the Initial Credit Extension.  The
obligation of Lender to make the Initial Credit Extension hereunder is subject
to the fulfillment, to the satisfaction of Lender (the making of such Initial
Credit Extension by Lender being conclusively deemed to be its satisfaction or
waiver of the following), of each of the following conditions precedent:

 

(a)           Borrower shall have provided Lender with not less than forty-five
(45) Business Days’ prior written notice of the Borrower’s intention to request
the Initial Credit Extension;

 

(b)           Lender shall have received a Filing Authorization Letter, duly
executed by Borrower, together with appropriate financing statements duly filed
in such office or offices as may be necessary or, in the opinion of Lender,
desirable to perfect the Lender’s Liens in and to the Collateral, and Lender
shall have received searches reflecting the filing of all such financing
statements;

 

(c)           Lender shall have received each of the following documents (or, in
the sole discretion of Lender, ratifications of such documents delivered in
connection with the Existing Loan Agreement), in form and substance satisfactory
to Lender, duly executed, and each such document shall be in full force and
effect:

 

(i)            this Agreement, together with all schedules hereto,

 

(ii)           the Cash Management Agreements,

 

(iii)          the Control Agreements,

 

(iv)          the Intellectual Property Security Agreement,

 

(v)           the Disbursement Letter,

 

(vi)          the Fee Letter,

 

(vii)         the Officers’ Certificate,

 

(viii)        the Securities Pledge Agreement, together with all certificates
representing the shares of Stock pledged thereunder, as well as Stock powers
with respect thereto endorsed in blank (or equivalent, in the case of any
non-U.S. Subsidiary whose Stock is pledged); and

 

(ix)           the Overstock Real Estate Joinder Documents,

 

(x)            all Loan Documents not expressly referenced in (i) through
(ix) above;

 

(d)           Lender shall have received a certificate from the Secretary of
Borrower (i) attesting to the resolutions of Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this Agreement and the
other Loan Documents to which Borrower is a party, (ii)

 

33

--------------------------------------------------------------------------------


 

authorizing specific officers of Borrower to execute the same, and
(iii) attesting to the incumbency and signatures of such specific officers of
Borrower;

 

(e)           Lender shall have received copies of Borrower’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of Borrower;

 

(f)            Lender shall have received a certificate of status with respect
to Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of
Borrower, which certificate shall indicate that Borrower is in good standing in
such jurisdiction;

 

(g)           Lender shall have received certificates of status with respect to
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that Borrower is in good standing in such
jurisdictions;

 

(h)           Lender shall have received a current certificate of insurance,
together with the endorsements thereto, as are required by Section 6.8, the form
and substance of which shall be satisfactory to Lender;

 

(i)            Lender shall have received a ratification of the Intercreditor
Agreement with Wells Fargo Bank, National Association;

 

(j)            Lender shall have received Collateral Access Agreements (or, in
the sole discretion of Lender, ratifications of such Collateral Access
Agreements delivered in connection with the Existing Loan Agreement) covering
all locations required by Lender where any Inventory of Borrower is located
including, but not limited to, with respect to the following locations: (i) 6350
South 3000 East, Salt Lake City, UT 84121 (Suite 100, Suites 200, 300 and 400),
(ii) 6344 South 3000 East, Salt Lake City, Utah 84121, (iii) 955 South 3800
West, Salt Lake City, UT 84104, (iv) 1545 South 4800 West, Salt Lake City, Utah
84104, (v) 3949 South 200 East, Suite B1, Salt Lake City, Utah 84104 and
(vi) 1862 South 4800 West, Salt Lake City, Utah 84104;

 

(k)           Lender shall have received an opinion of Borrower’s counsel in
form and substance satisfactory to Lender;

 

(l)            Lender shall have received satisfactory evidence (including a
certificate of the chief financial officer of Borrower) that all tax returns
required to be filed by Borrower and its Subsidiaries have been timely filed and
all taxes upon Borrower and its Subsidiaries or their properties, assets,
income, and franchises (including Real Property taxes, sales taxes, and payroll
taxes) have been paid prior to delinquency, except such taxes that are the
subject of a Permitted Protest;

 

(m)          Borrower shall have the Required Availability after giving effect
to the Initial Credit Extension hereunder and the payment of all fees, costs and
expenses required to be paid by Borrower on the Closing Date under this
Agreement or the other Loan Documents;

 

(n)           Lender shall have completed its business, legal, and collateral
due diligence, including, but not limited to (i) a collateral audit and review
of Borrower’s and its Subsidiaries’ books and records and verification of
Borrower’s representations and warranties to Lender, the results of which shall
be satisfactory to Lender, (ii) an inspection of each of the locations where
Borrower’s and its

 

34

--------------------------------------------------------------------------------


 

Subsidiaries’ Inventory is located, the results of which shall be satisfactory
to Lender and (iii) a legal review of all fulfillment partner contracts or
similar agreements and other contracts material to Borrower’s operation, the
results of which shall be satisfactory to Lender (all such due diligence to be
current as of the Closing Date);

 

(o)           Lender shall have received Borrower’s projections of liquidity for
the 12 month period immediately following the Closing Date, which projections
are satisfactory to Lender in its sole discretion;

 

(p)           Lender shall have received completed reference checks with respect
to Borrower’s senior management, the results of which are satisfactory to Lender
in its sole discretion;

 

(q)           Lender shall have received a current appraisal of the Net
Liquidation Value applicable to Borrower’s and its Subsidiaries’ Inventory, the
results of which shall be satisfactory to Lender;

 

(r)            Lender shall have received Uniform Commercial Code, tax lien, and
litigation searches, the results of which shall be satisfactory to Lender;

 

(s)           Lender shall have reviewed and shall be satisfied with all
material agreements and customer contracts of Borrower, including fulfillment
partner agreements;

 

(t)            Lender shall have received Borrower’s Closing Date Business Plan,
the results of which shall be satisfactory to Lender;

 

(u)           Borrower shall have paid (i) all Lender Expenses incurred in
connection with the transactions evidenced by this Agreement and (ii) all fees
then due under the Fee Letter;

 

(v)           Borrower and each of its Subsidiaries shall have received all
licenses, approvals or evidence of other actions required by any Governmental
Authority in connection with the execution and delivery by Borrower or its
Subsidiaries of the Loan Documents or with the consummation of the transactions
contemplated thereby; and

 

(w)          all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance satisfactory to Lender.

 

It is expressly acknowledged and agreed by Borrower that Borrower has not, as of
the date of this Agreement, requested the Initial Credit Extension hereunder.

 

3.2          Conditions Subsequent to the Initial Credit Extension.  The
obligation of Lender to continue to make Advances (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of each of the conditions subsequent set forth in a certain
post-closing letter agreement executed in connection herewith dated as of the
date hereof (the failure by Borrower to so perform or cause to be performed
constituting an Event of Default).

 

3.3          Conditions Precedent to all Extensions of Credit.  The obligation
of Lender to make any Advances hereunder at any time (or to extend any other
credit hereunder) shall be subject to the following conditions precedent:

 

35

--------------------------------------------------------------------------------


 

(a)           the representations and warranties contained in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such extension of credit, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date);

 

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

 

(c)           no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against Borrower, Lender, or any of their Affiliates; and

 

(d)           no Material Adverse Change shall have occurred.

 

3.4            Term.  This Agreement shall continue in full force and effect for
a term ending on January 6, 2011 (the “Maturity Date”).  The foregoing
notwithstanding, Lender shall have the right to terminate its obligations under
this Agreement immediately and without notice upon the occurrence of an Event of
Default, and Borrower shall have the right to terminate this Agreement in
accordance with the provisions of Section 3.6.

 

3.5            Effect of Termination.  On the date of termination of this
Agreement, all Obligations (including contingent reimbursement obligations of
Borrower with respect to outstanding Letters of Credit and including all Bank
Product Obligations) immediately shall become due and payable without notice or
demand (including (a) either (i) providing cash collateral to be held by Lender
in an amount equal to 105% of the Letter of Credit Usage, or (ii) causing the
original Letters of Credit to be returned to Lender, and (b) providing cash
collateral (in an amount determined by Lender as sufficient to satisfy the
reasonably estimated credit exposure) to be held by Lender for the benefit of
the Bank Product Providers with respect to the Bank Product Obligations).  No
termination of this Agreement, however, shall relieve or discharge Borrower or
its Subsidiaries of their duties, Obligations, or covenants hereunder or under
any other Loan Documents and the Lender’s Liens in the Collateral shall remain
in effect until all Obligations have been paid in full and Lender’s obligations
to provide additional credit hereunder have been terminated.  When this
Agreement has been terminated and all of the Obligations have been paid in full
and Lender’s obligations to provide additional credit under the Loan Documents
have been terminated irrevocably, Lender will, at Borrower’s sole expense,
execute and deliver any termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Lender’s Liens
and all notices of security interests and liens previously filed by Lender with
respect to the Obligations.  Notwithstanding the foregoing, Borrower’s
termination of this Agreement shall not require Borrower to terminate the Wells
Fargo Bank Amended Credit Agreement or any agreement related thereto or
otherwise affect any letter of credit issued thereunder.

 

3.6            Early Termination by Borrower.  Borrower has the option, at any
time upon prior written notice to Lender (the number of prior days to be agreed
to separately between Borrower and Lender), to terminate this Agreement by
paying to Lender, in cash, the Obligations (including (a) either (i) providing
cash collateral to be held by Lender in an amount equal to 105% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
Lender, and (b) providing cash collateral (in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure) to be held by
Lender for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations), in full, together with the Applicable Prepayment Premium. 
If Borrower has sent a

 

36

--------------------------------------------------------------------------------


 

notice of termination pursuant to the provisions of this Section, then Lender’s
obligations to extend credit hereunder shall terminate and Borrower shall be
obligated to repay the Obligations (including (a) either (i) providing cash
collateral to be held by Lender in an amount equal to 105% of the Letter of
Credit Usage, or (ii) causing the original Letters of Credit to be returned to
Lender, and (b) providing cash collateral (in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure) to be held by
Lender for the benefit of the Bank Product Providers with respect to the Bank
Product Obligations), in full, together with the Applicable Prepayment Premium,
on the date set forth as the date of termination of this Agreement in such
notice.  In the event of the termination of this Agreement and repayment of the
Obligations at any time prior to the Maturity Date, for any of the following
reasons: (a) termination upon the election of Lender to terminate after the
occurrence and during the continuation of an Event of Default, (b) foreclosure
and sale of Collateral, (c) sale of the Collateral in any Insolvency Proceeding,
or (d) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding; then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to Lender or profits lost by Lender as a result of such early
termination, and by mutual agreement of the parties as to a reasonable
estimation and calculation of the lost profits or damages of Lender, Borrower
shall pay the Applicable Prepayment Premium to Lender, measured as of the date
of such termination.

 

4.             CREATION OF SECURITY INTEREST.

 

4.1          Grant of Security Interest.  Borrower hereby grants to Lender, for
the benefit of Lender and the Bank Product Providers, a continuing security
interest in all of its right, title, and interest in all currently existing and
hereafter acquired or arising Borrower Collateral in order to secure prompt
repayment of any and all of the Obligations in accordance with the terms and
conditions of the Loan Documents and in order to secure prompt performance by
Borrower of each of its covenants and duties under the Loan Documents.  The
Lender’s Liens in and to the Borrower Collateral shall attach to all Borrower
Collateral without further act on the part of Lender or Borrower.  Anything
contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Borrower and its
Subsidiaries have no authority, express or implied, to dispose of any item or
portion of the Collateral.

 

4.2          Negotiable Collateral.  In the event that any Borrower Collateral,
including proceeds, is evidenced by or consists of Negotiable Collateral, and if
and to the extent that Lender determines that perfection or priority of Lender’s
security interest is dependent on or enhanced by possession, Borrower, promptly
upon the request of Lender, shall endorse and deliver physical possession of
such Negotiable Collateral to Lender.

 

4.3          Collection of Accounts, General Intangibles, and Negotiable
Collateral.  At any time after the occurrence and during the continuation of an
Event of Default, Lender or Lender’s designee may (a) notify Account Debtors of
Borrower that Borrower’s Accounts, chattel paper, or General Intangibles have
been assigned to Lender or that Lender has a security interest therein, or (b)
collect Borrower’s Accounts, chattel paper, or General Intangibles directly and
charge the collection costs and expenses to the Loan Account.  Borrower agrees
that it will hold in trust for Lender, as Lender’s trustee, any of its or its
Subsidiaries’ Collections that it receives and immediately will deliver such
Collections to Lender or a Cash Management Bank in their original form as
received by Borrower or its Subsidiaries.

 

37

--------------------------------------------------------------------------------


 

4.4           Filing of Financing Statements; Commercial Tort Claims; Delivery
of Additional Documentation Required.

 

(a)           Borrower authorizes Lender to file any financing statement
necessary or desirable to effectuate the transactions contemplated by the Loan
Documents, and any continuation statement or amendment with respect thereto, in
any appropriate filing office without the signature of Borrower where permitted
by applicable law. Borrower hereby ratifies the filing of any financing
statement filed without the signature of Borrower prior to the date hereof. 
Such financing statements may describe the Borrower Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as Lender may
determine is necessary, advisable or prudent to ensure the perfection of the
security interest in the Borrower Collateral granted to Lender herein, including
describing such property as “all assets, whether now owned or hereafter
acquired” or “all personal property, whether now owned or hereafter acquired.”

 

(b)           If Borrower or its Subsidiaries acquire any commercial tort claims
after the date hereof, Borrower shall promptly (but in any event within three
(3) Business Days after such acquisition) deliver to Lender a written
description of such commercial tort claim and shall deliver a written agreement,
in form and substance satisfactory to Lender, pursuant to which Borrower or its
Subsidiary, as applicable, shall grant a perfected security interest in all of
its right, title and interest in and to such commercial tort claim to Lender, as
security for the Obligations (a “Commercial Tort Claim Assignment”) and, if
Lender reasonably determines that perfection or priority of Lender’s security
interest is dependent on or enhanced by filing Commercial Tort Claim
Assignments, Borrower, promptly after the request of Lender, shall file all such
Commercial Tort Claim Assignments with the court as appropriate.

 

(c)           At any time upon the request of Lender, Borrower shall execute and
deliver to Lender, and shall cause its Subsidiaries to execute and deliver to
Lender, any and all financing statements, original financing statements in lieu
of continuation statements, amendments to financing statements, fixture filings,
security agreements, pledges, mortgages, surveys, assignments, Commercial Tort
Claim Assignments, endorsements of certificates of title, and all other
documents (collectively, the “Additional Documents”) that Lender may request in
its Permitted Discretion, in form and substance satisfactory to Lender, to
create, perfect, and continue perfected or to better perfect the Lender’s Liens
in the assets of Borrower and its Subsidiaries (whether now owned or hereafter
arising or acquired, tangible or intangible, real or personal), to create and
perfect Liens in favor of Lender in any owned Real Property acquired after the
Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents.  To the maximum extent
permitted by applicable law, Borrower authorizes Lender to execute any such
Additional Documents in Borrower’s name and authorizes Lender to file such
executed Additional Documents in any appropriate filing office.  In addition, on
such periodic basis as Lender shall require, Borrower shall (i) provide Lender
with a report of all new material patentable, copyrightable, or trademarkable
materials acquired or generated by Borrower or its Subsidiaries during the prior
period, (ii) cause all material patents, copyrights, and trademarks acquired or
generated by Borrower or its Subsidiaries that are not already the subject of a
registration with the appropriate filing office (or an application therefor
diligently prosecuted) to be registered with such appropriate filing office in a
manner sufficient to impart constructive notice of Borrower’s or the applicable
Subsidiary’s ownership thereof, and (iii) cause to be prepared, executed, and
delivered to Lender supplemental schedules to the applicable Loan Documents to
identify such patents, copyrights, and trademarks as being subject to the
security interests created thereunder; provided, however, that neither Borrower
nor any of its Subsidiaries shall register with the U.S. Copyright Office any
unregistered copyrights (whether in existence on the Closing Date or thereafter
acquired, arising, or developed) unless (i) the Borrower provides Lender with
written notice of its intent to register such copyrights not less than five
(5) Business Days prior to the date of the proposed registration, and (ii) prior
to such registration, the applicable Person

 

38

--------------------------------------------------------------------------------


 

executes and delivers to Lender an intellectual property security agreement in
form and substance satisfactory to Lender, supplemental schedules to any
existing intellectual property security agreement, or such other documentation
as Lender reasonably deems necessary in order to perfect and continue perfected
Lender’s Liens on such copyrights following such registration.

 

4.5          Power of Attorney.  Borrower hereby irrevocably makes, constitutes,
and appoints Lender (and any of Lender’s officers, employees, or agents
designated by Lender) as Borrower’s true and lawful attorney, with power to
(a) at any time that a Default or Event of Default shall have occurred and be
continuing or a Triggering Event Date shall have occurred, if Borrower refuses
to, or fails timely to execute and deliver any of the documents described in
Section 4.4, sign the name of Borrower on any of the documents described in
Section 4.4, (b) at any time that an Event of Default has occurred and is
continuing, sign Borrower’s name on any invoice or bill of lading relating to
the Borrower Collateral, drafts against Account Debtors, or notices to Account
Debtors, (c) send requests for verification of Borrower’s or its Subsidiaries’
Accounts, (d) at any time that a Cash Sweep Instruction is in effect, endorse
Borrower’s name on any of its payment items (including all of its Collections)
that may come into Lender’s possession, (e) at any time that an Event of Default
has occurred and is continuing, make, settle, and adjust all claims under
Borrower’s policies of insurance and make all determinations and decisions with
respect to such policies of insurance, and (f) at any time that an Event of
Default has occurred and is continuing, settle and adjust disputes and claims
respecting Borrower’s or its Subsidiaries’ Accounts, chattel paper, or General
Intangibles directly with Account Debtors, for amounts and upon terms that
Lender determines to be reasonable, and Lender may cause to be executed and
delivered any documents and releases that Lender determines to be necessary. 
The appointment of Lender as Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and Lender’s
obligations to extend credit hereunder are terminated.

 

4.6          Right to Inspect.  Lender (through any of its officers, employees,
or agents) shall have the right, from time to time hereafter to inspect the
Books and make copies or abstracts thereof and to check, test, and appraise the
Collateral, or any portion thereof, in order to verify Borrower’s and its
Subsidiaries’ financial condition or the amount, quality, value, condition of,
or any other matter relating to, the Collateral.

 

4.7          Control Agreements.  Borrower agrees that it will and will cause
its Subsidiaries to take any or all reasonable steps in order for Lender to
obtain control in accordance with Sections 8-106, 9-104, 9-105, 9-106, and 9-107
of the Code with respect to (subject to the proviso contained in Section 7.12)
all of its or their Securities Accounts, Deposit Accounts, electronic chattel
paper, Investment Property, and letter-of-credit rights.  Upon the occurrence
and during the continuance of a Default or Event of Default, Lender may notify
any bank or securities intermediary to liquidate the applicable Deposit Account
or Securities Account or any related Investment Property maintained or held
thereby and remit the proceeds thereof to the Lender’s Account.

 

5.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lender to enter into this Agreement, Borrower makes the
following representations and warranties to Lender which shall be true, correct,
and complete, in all material respects, as of the Closing Date, and as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement (for the

 

39

--------------------------------------------------------------------------------


 

avoidance of doubt, nothing herein shall constitute a representation or warranty
by Borrower to any of the following prior to the Closing Date):

 

5.1          No Encumbrances.  Borrower and its Subsidiaries have good and
indefeasible title to, or a valid leasehold interest in, their personal property
assets and good and marketable title to, or a valid leasehold interest in, their
Real Property, in each case, free and clear of Liens except for Permitted Liens.

 

5.2          Eligible Inventory.  As to each item of Inventory that is
identified by Borrower as Eligible Inventory in a borrowing base report
submitted to Lender, such Inventory is, to the knowledge of Borrower, and
subject to the provisions of the following sentence, (a) of good and
merchantable quality, free from known defects, and (b) not excluded as
ineligible by virtue of one or more of the excluding criteria set forth in the
definition of Eligible Inventory.  Lender acknowledges that in view of the
magnitude of Borrower’s operations and the nature of Borrower’s business, a
portion of the Inventory identified by Borrower as Eligible Inventory in a
borrowing base report submitted to Lender may be damaged or may otherwise not be
of good and merchantable quality, and that Borrower has no practicable way to
identify such items of Inventory, and that Borrower shall not be deemed to have
breached this representation solely because of the foregoing.

 

5.3          Equipment.  All of the Equipment of Borrower and its Subsidiaries
is used or held for use in their business and is fit for such purposes, subject
to wear and tear and downtime and subject to replacement or upgrades in
connection with the expansion of Borrower’s business from time to time.

 

5.4          Location of Inventory and Equipment.  The Inventory and Equipment
of Borrower and its Subsidiaries are not stored with a bailee, warehouseman, or
similar party (other than third party logistics providers such as Ozburn-Hessey
Logistics, LLC) and are located only at, or in-transit between, the locations
identified on Schedule 5.4 (as such Schedule may be updated pursuant to
Section 6.9).

 

5.5          Inventory Records.  Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of its and its
Subsidiaries’ Inventory and the book value thereof.

 

5.6          State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational Identification Number; Commercial Tort Claims.

 

(a)           The jurisdiction of organization of Borrower and each of its
Subsidiaries is set forth on Schedule 5.6(a).

 

(b)           The chief executive office of Borrower and each of its
Subsidiaries is located at the address indicated on Schedule 5.6 (b) (as such
Schedule may be updated pursuant to Section 6.9).

 

(c)           Borrower’s and each of its Subsidiaries’ FEIN and organizational
identification numbers, if any, are identified on Schedule 5.6(c).

 

(d)           As of the Closing Date, Borrower and its Subsidiaries do not hold
any commercial tort claims, except as set forth on Schedule 5.6(d).

 

5.7          Due Organization and Qualification; Subsidiaries.

 

(a)           Borrower is duly organized and existing and in good standing under
the laws of the jurisdiction of its organization and qualified to do business in
any state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

 

40

--------------------------------------------------------------------------------


 

(b)           Set forth on Schedule 5.7(b), is a complete and accurate
description of the authorized capital Stock of Borrower, by class, and, as of
the date or dates set forth in such Schedule, a description of the number of
shares of each such class that are issued and outstanding.  Other than as
described on Schedule 5.7(b), there are no subscriptions, options, warrants, or
calls relating to any shares of Borrower’s capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument. 
Other than as described on Schedule 5.7(b), Borrower is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c)           Set forth on Schedule 5.7(c), is a complete and accurate list of
Borrower’s direct and indirect Subsidiaries, showing:  (i) the jurisdiction of
their organization, (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries, and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by Borrower.  All of the outstanding capital Stock of each such
Subsidiary has been validly issued and is fully paid and non-assessable.

 

(d)           Except as set forth on Schedule 5.7(c), there are no
subscriptions, options, warrants, or calls relating to any shares of Borrower’s
Subsidiaries’ capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument.  Neither Borrower nor any of its
Subsidiaries is subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of Borrower’s Subsidiaries’
capital Stock or any security convertible into or exchangeable for any such
capital Stock.

 

5.8          Due Authorization; No Conflict.

 

(a)           The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of Borrower.

 

(b)           The execution, delivery, and performance by Borrower of this
Agreement and the other Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to Borrower, the Governing Documents of Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of Borrower, (iii) result in or require the creation or imposition of
any Lien of any nature whatsoever upon any properties or assets of Borrower,
other than Permitted Liens, or (iv) require any approval of Borrower’s interest
holders or any approval or consent of any Person under any material contractual
obligation of Borrower, other than consents or approvals that have been obtained
and that are still in force and effect.

 

(c)           Other than (i) the filing of financing statements, and (ii) any
recording of the Intellectual Property Security Agreement in the United States
Copyright Office or the recording of the Intellectual Property Security
Agreement in the United States Patent and Trademark Office, the execution,
delivery, and performance by Borrower of this Agreement and the other Loan
Documents to which Borrower is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than consents or approvals that have
been obtained and that are still in force and effect.

 

(d)           This Agreement and the other Loan Documents to which Borrower is a
party, and all other documents contemplated hereby and thereby, when executed
and delivered by Borrower will be

 

41

--------------------------------------------------------------------------------


 

the legally valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(e)           The Lender’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.

 

(f)            The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party have been duly authorized by all necessary
action on the part of such Guarantor.

 

(g)           The execution, delivery, and performance by each Guarantor of the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to such
Guarantor, the Governing Documents of such Guarantor, or any order, judgment, or
decree of any court or other Governmental Authority binding on such Guarantor,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material contractual obligation of
such Guarantor, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any properties or assets of such Guarantor,
other than Permitted Liens, or (iv) require any approval of such Guarantor’s
interest holders or any approval or consent of any Person under any material
contractual obligation of such Guarantor, other than consents or approvals that
have been obtained and that are still in force and effect.

 

(h)           Other than (i) the filing of financing statements, and (ii) any
recording of the Intellectual Property Security Agreement in the United States
Copyright Office or the recording of the Intellectual Property Security
Agreement in the United States Patent and Trademark Office, the execution,
delivery, and performance by each Guarantor of the Loan Documents to which such
Guarantor is a party do not and will not require any registration with, consent,
or approval of, or notice to, or other action with or by, any Governmental
Authority other than consents or approvals that have been obtained and that are
still in force and effect.

 

(i)            The Loan Documents to which each Guarantor is a party, and all
other documents contemplated hereby and thereby, when executed and delivered by
such Guarantor will be the legally valid and binding obligations of such
Guarantor, enforceable against such Guarantor in accordance with their
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

 

5.9          Litigation.  Other than those matters disclosed on Schedule 5.9 and
other than matters existing on the Closing Date or arising hereafter that
reasonably could not be expected to result in a Material Adverse Change, there
are no actions, suits, or proceedings pending or, to the best knowledge of
Borrower, threatened against Borrower or any of its Subsidiaries.

 

5.10        No Material Adverse Change.  All financial statements relating to
Borrower and its Subsidiaries that have been delivered by Borrower to Lender
have been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, Borrower’s and
its Subsidiaries’ financial condition as of the date thereof and results of
operations for the period then ended.  There has not been a Material Adverse
Change with respect to Borrower and its Subsidiaries since the date of the
latest financial statements submitted to Lender on or before the Closing Date.

 

42

--------------------------------------------------------------------------------


 

5.11        Fraudulent Transfer.

 

(a)           Borrower is Solvent.

 

(b)           No transfer of property is being made by Borrower or its
Subsidiaries and no obligation is being incurred by Borrower or its Subsidiaries
in connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of Borrower or its Subsidiaries.

 

5.12        Employee Benefits.  None of Borrower, any of its Subsidiaries, or
any of their ERISA Affiliates maintains or contributes to any Benefit Plan.

 

5.13        Environmental Condition.  Except as set forth on Schedule 5.13,
(a) to Borrower’s knowledge, none of Borrower’s or its Subsidiaries’ properties
or assets has ever been used by Borrower, its Subsidiaries, or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such use, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrower’s
knowledge, none of Borrower’s or its Subsidiaries’ properties or assets has ever
been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) neither Borrower
nor any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by Borrower or its Subsidiaries, and (d) neither Borrower nor its
Subsidiaries has received a summons, citation, notice, or directive from the
United States Environmental Protection Agency or any other federal or state
governmental agency concerning any action or omission by Borrower or its
Subsidiaries resulting in the releasing or disposing of Hazardous Materials into
the environment.

 

5.14        Brokerage Fees.  Neither Borrower nor any of its Subsidiaries has
utilized the services of any broker or finder in connection with Borrower’s
obtaining financing from Lender under this Agreement and no brokerage commission
or finders fee is payable by Borrower or its Subsidiaries in connection
herewith.

 

5.15        Intellectual Property.

 

(a)           Each of Borrower and its Subsidiaries owns, or holds licenses in,
all material Intellectual Property Rights.  Attached hereto as Schedule
5.15(a) (which Borrower may amend from time to time provided that notice and
copies thereof are promptly provided to Lender) is a true, correct, and complete
listing of all patents, patent applications, trademarks, trademark applications
and copyrights (including copyright registrations and applications) as to which
Borrower is the owner or is an exclusive licensee.

 

(b)           Borrower represents and warrants that it and its Subsidiaries have
taken all actions reasonably necessary to protect material Borrower Intellectual
Property Rights, including (i) protecting the secrecy and confidentiality of
Borrower’s and its Subsidiaries’ confidential information and trade secrets by
having and enforcing a policy requiring all current and former employees,
consultants, licensees, vendors and contractors to execute appropriate
confidentiality and invention assignment agreements; (ii) taking all actions
reasonably necessary to ensure that no trade secret of Borrower or its
Subsidiaries falls or has fallen into the public domain; and (iii) protecting
the secrecy and confidentiality of the source code of all computer software
programs and applications of which Borrower and its Subsidiaries is the owner or
licensee by having and enforcing a policy requiring any licensees of such source
code to enter into license agreements with appropriate use and non-disclosure
restrictions.

 

43

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries have only entered into such source code licenses
as set forth in Schedule 5.15(b).

 

(c)           Except as set forth on Schedule 5.15(c), no past or present
employee or contractor of Borrower or its Subsidiaries has any ownership
interest, license, permission or other right in or to any material Borrower
Intellectual Property Rights.

 

(d)           Borrower and its Subsidiaries have made all necessary payments,
filings and recordations to protect and maintain their interest in material
Borrower Intellectual Property Rights in the United States or any other
jurisdiction, including (i) making all necessary registration, maintenance, and
renewal fee payments; and (ii) filing all necessary documents, including all
applications for registration of copyrights, trademarks, and patents.

 

(e)           No claim has been made and is continuing or threatened that the
use by Borrower or its Subsidiaries of any item of General Intangibles is
invalid or unenforceable or that the use by Borrower or its Subsidiaries of any
General Intangibles does or may violate the rights of any Person, other than any
such claim which would not cause a Material Adverse Change. To the best of
Borrower’s knowledge, there is currently no infringement or unauthorized use of
any item of Intellectual Property Rights contained on Schedule 5.15(a).

 

(f)            Borrower and its Subsidiaries have filed applications and taken
any and all other actions reasonably necessary to register all material
copyrights, in good faith in accordance with the procedures and regulations of
the U.S. Copyright Office in a manner sufficient to impart constructive notice
of Borrower’s and its Subsidiaries’ ownership thereof.

 

5.16        Leases.  Borrower and its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
they are parties or under which they are operating, and all of such leases are
valid and subsisting and no material default by Borrower or its Subsidiaries
(or, to the knowledge of Borrower or its Subsidiaries, by the lessors
thereunder) exists under any of them.

 

5.17        Deposit Accounts and Securities Accounts.  Set forth on Schedule
5.17 is a listing of all of Borrower’s and its Subsidiaries’ Deposit Accounts
and Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

 

5.18        Complete Disclosure.  All representations and warranties (taken as a
whole) of Borrower set forth in this Agreement (including all information
contained in the Schedules hereto or in the other Loan Documents) are true and
accurate in all material respects on or as of the date or dates as of which such
representations and warranties are made and do not omit to state any fact
necessary to make such information (taken as a whole) not misleading in any
material respect in light of the circumstances under which such representations
and warranties were made.  On the Closing Date, the Closing Date Business Plan
represents, and as of the date on which any other Projections are delivered to
Lender, such additional Projections represent Borrower’s good faith estimate of
its and its Subsidiaries’ future performance for the periods covered thereby, it
being understood and agreed that Projections and plans are estimates, and that
actual results are likely to vary from those projected, planned or estimated.

 

5.19        Indebtedness.  Set forth on Schedule 5.19 is a true and complete
list of all Indebtedness of Borrower and its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding after the
Closing Date and such Schedule accurately reflects the aggregate principal
amount of such Indebtedness and describes the principal terms thereof.

 

44

--------------------------------------------------------------------------------


 

5.20        [Intentionally Omitted].

 

5.21        Taxes and Payments.  Borrower and its Subsidiaries have filed all
federal and state income tax returns and all other material tax returns,
domestic and foreign, required to be filed by them and have paid all taxes and
assessments payable by them which have become due, except for those contested in
good faith and adequately disclosed and fully provided for on the financial
statements of Borrower and its Subsidiaries, in accordance with GAAP and for
which Borrower and its Subsidiaries, as applicable, have provided adequate
reserves (in the good faith judgment of the management of Borrower and its
Subsidiaries).  Borrower and its Subsidiaries have provided adequate reserves
(in the good faith judgment of the management of Borrower and its Subsidiaries)
for the payment of all federal, state, local and foreign income taxes applicable
for the current fiscal year to date.  Except as set forth on Schedule 5.21,
there is no action, suit, proceeding, investigation, audit, or claim now pending
or, to the knowledge of Borrower threatened, by any authority regarding any
taxes relating to Borrower or its Subsidiaries that could reasonably be expected
to result in a material liability to Borrower or its Subsidiaries.  Except as
set forth on Schedule 5.21, as of the Closing Date, none of the Borrower or its
Subsidiaries have entered into an agreement or waiver or been requested to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of Borrower or its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
Borrower or its Subsidiaries not to be subject to the normally applicable
statute of limitations.

 

6.             AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the Obligations, Borrower shall and shall
cause each of its Subsidiaries to do all of the following:

 

6.1          Accounting System.  Maintain a system of accounting that enables
Borrower to produce financial statements in accordance with GAAP and maintain
records pertaining to the Collateral that contain information as from time to
time reasonably may be requested by Lender.  Borrower also shall keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to its and its Subsidiaries’ sales.

 

6.2          Collateral Reporting.  Provide Lender with the following documents
at the following times in form satisfactory to Lender:

 

Monthly (not later than the 10th day of each month), except as provided below, a
report:

 

(a)           a borrowing base certificate (in a form approved by Lender) and
including, without limitation, the balance of Borrower’s cash deposits as of the
end of the immediately preceding month.

 

 

 

 

 

(b)           Itemizing all Inventory specifying the cost and the retail value,
as of the end of the prior month, of the Borrower’s and its Subsidiaries’
Inventory, by category, with additional detail showing additions to and
deletions therefrom, together with a reconciliation to the respective month-end
general ledgers and financial statements.

 

 

 

 

 

(c)           Setting forth net sales for the prior month.

 

 

 

 

 

(d)           Setting forth the cost of goods sold for the prior month,

 

45

--------------------------------------------------------------------------------


 

 

 

receipts or purchases.

 

 

 

 

 

(e)           Setting forth a comprehensive accounting of all of the Borrower’s
and its Subsidiaries receipts and/or purchases for the prior month.

 

 

 

 

 

(f)            Setting forth the Borrower’s gross margin for all sales for the
prior month.

 

 

 

 

 

(g)           Listing all held checks.

 

(h)           Summarizing and aging all accounts payable by vendor (including,
without limitation, an itemization of all amounts owing to any landlord,
warehouseman or distributor (including, without limitation, Ozburn-Hessey
Logistics, LLC)), of the Borrower’s and its Subsidiaries’ accounts payable and
any book overdraft, together with a reconciliation to the respective month-end
general ledgers and financial statements.

 

(i)            Setting forth the Borrower’s stock ledger by department, along
with a general ledger-to-stock ledger reconciliation.

 

Provided that, if a Triggering Event Date occurs, all such reports and documents
in clauses (a) through (i) above shall be delivered weekly, until such time (if
any) as Lender, in its sole discretion, notifies Borrower that such reporting
may revert back to a monthly basis; provided further, that in all events, the
reports and documents in clauses (b) through (i) above shall only be required to
be delivered from and after the date of the Initial Credit Extension.

 

 

 

Prior to the date of the Initial Credit Extension, quarterly, and, from and
after such date, monthly

 

(j)            Setting forth a detailed Inventory aging for the Borrower and its
Subsidiaries.

 

 

 

Upon request by Lender

 

(k)           As to the Collateral or the financial condition of the Borrower
and its Subsidiaries, warehouse receipts and such other items and statements as
Lender may request.

 

In addition, Borrower agrees to cooperate fully with Lender to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

6.3          Financial Statements, Reports, Certificates.  Deliver to Lender:

 

(a)           as soon as available, but in any event within 30 days (45 days in
the case of a month that is the end of one of Borrower’s fiscal quarters) after
the end of (i) prior to the date of the Initial Credit Extension, each quarter
during each of Borrower’s fiscal years and (ii) from and after the date of the
Initial Credit Extension, each month during each of Borrower’s fiscal years,

 

46

--------------------------------------------------------------------------------


 

(i)            an unaudited consolidated and consolidating balance sheet, income
statement, and statement of cash flow covering Borrower’s and its Subsidiaries’
operations during such period, and

 

(ii)           a Compliance Certificate,

 

(b)           as soon as available, but in any event within 90 days after the
end of each of Borrower’s fiscal years,

 

(i)            consolidated and consolidating financial statements of Borrower
and its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Lender and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7.18), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),

 

(ii)           a certificate of such accountants addressed to Lender stating
that such accountants do not have knowledge of the existence of any Default or
Event of Default under Section 7.18, and

 

(iii)          a Compliance Certificate,

 

(c)           as soon as available, but in any event within 30 days prior to the
start of each of Borrower’s fiscal years, copies of Borrower’s Projections, in
form and substance (including as to scope and underlying assumptions)
satisfactory to Lender, in its Permitted Discretion, for the forthcoming two
(2) years, year by year, and for the forthcoming fiscal year, month by month,
certified by the chief financial officer of Borrower as being such officer’s
good faith estimate of the financial performance of Borrower during the period
covered thereby,

 

(d)           if and when filed by Borrower,

 

(i)            Form 10-Q quarterly reports, Form 10-K annual reports, and
Form 8-K current reports,

 

(ii)           any other filings made by Borrower with the SEC, and

 

(iii)          copies of Borrower’s federal income tax returns, and any
amendments thereto, filed with the Internal Revenue Service; provided, however,
that the public filing of any document with the SEC shall be deemed to be
delivery to Lender for purposes of this subsection (d),

 

(e)           if and when provided, any other information that is provided by
Borrower to its shareholders generally; provided, however, that the public
filing of any document with the SEC shall be deemed to be delivery to Lender for
purposes of this subsection (e),

 

47

--------------------------------------------------------------------------------


 

(f)            if and when filed by Borrower or its Subsidiaries and as
requested by Lender, satisfactory evidence of payment of applicable excise taxes
in each jurisdiction in which (i) Borrower or its Subsidiaries conducts business
or is required to pay any such excise tax, (ii) where Borrower’s or its
Subsidiaries’ failure to pay any such applicable excise tax would result in a
Lien on the properties or assets of Borrower or such Subsidiaries, or
(iii) where Borrower’s or its Subsidiaries’ failure to pay any such applicable
excise tax reasonably could be expected to result in a Material Adverse Change,

 

(g)           promptly, but in any event within 5 days after Borrower has
knowledge of any event or condition that constitutes a Default or an Event of
Default, notice thereof and a statement of the curative action that Borrower
proposes to take with respect thereto,

 

(h)           promptly after the commencement thereof, but in any event within
5 days after the service of process with respect thereto on Borrower or any of
its Subsidiaries, notice of all actions, suits, or proceedings brought by or
against Borrower or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Change,

 

(i)            promptly, notice of any material changes to Borrower’s return
practices and policies, and

 

(j)            upon the request of Lender, any other information reasonably
requested relating to the financial condition of Borrower or its Subsidiaries.

 

In addition, Borrower agrees that no Subsidiary of Borrower will have a fiscal
year different from that of Borrower.  Borrower also agrees to cooperate with
Lender to allow Lender to consult with its independent certified public
accountants if Lender reasonably requests the right to do so and that, in such
connection, its independent certified public accountants are authorized to
communicate with Lender and to release to whatever financial information
concerning Borrower or its Subsidiaries that Lender reasonably may request.

 

6.4          Guarantor Reports.  Cause each Guarantor to deliver its annual
financial statements at the time when Borrower provides its audited financial
statements to Lender, but only to the extent such Guarantor’s financial
statements are audited and are not consolidated with Borrower’s financial
statements, and copies of all federal income tax returns as soon as the same are
available and in any event no later than 30 days after the same are required to
be filed by law.

 

6.5          [Intentionally Omitted].

 

6.6          Maintenance of Properties.  Maintain and preserve all of its
properties which are necessary or useful in the proper conduct to its business
in good working order and condition, ordinary wear and tear excepted, and comply
at all times with the provisions of all material leases to which it is a party
as lessee, so as to prevent any loss or forfeiture thereof or thereunder.

 

6.7          Taxes.  Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against Borrower,
its Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest.  Borrower will and will cause its Subsidiaries to make timely
payment or deposit of all tax payments and withholding taxes required of it and
them by applicable laws, including those laws concerning F.I.C.A., F.U.T.A.,
state disability, and local, state, and federal income taxes, and will, upon
request, furnish

 

48

--------------------------------------------------------------------------------


 

Lender with proof satisfactory to Lender indicating that Borrower and its
Subsidiaries have made such payments or deposits.

 

6.8          Insurance.

 

(a)           At Borrower’s expense, maintain insurance respecting its and its
Subsidiaries’ properties and assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses.
Borrower also shall maintain business interruption, public liability, and
product liability insurance, as well as insurance against larceny, embezzlement,
and criminal misappropriation.  All such policies of insurance shall be in such
amounts and with such insurance companies as are reasonably satisfactory to
Lender. Borrower shall deliver copies of all such policies to Lender with an
endorsement naming Lender as the sole loss payee (under a satisfactory lender’s
loss payable endorsement) or additional insured, as appropriate.  Each policy of
insurance or endorsement shall contain a clause requiring the insurer to give
not less than 30 days prior written notice to Lender in the event of
cancellation of the policy for any reason whatsoever.

 

(b)           Borrower shall give Lender prompt notice of any loss covered by
such insurance.  Lender shall have the exclusive right to adjust any losses
claimed under any such insurance policies after the occurrence and during the
continuation of an Event of Default, without any liability to Borrower
whatsoever in respect of such adjustments.  Any monies received as payment for
any loss under any insurance policy mentioned above (other than liability
insurance policies) or as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid over to Lender to be applied at the
option of Lender either to the prepayment of the Obligations or shall be
disbursed to Borrower under staged payment terms reasonably satisfactory to
Lender for application to the cost of repairs, replacements, or restorations.
Any such repairs, replacements, or restorations shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items of property destroyed prior to such damage or destruction.

 

(c)           Borrower will not and will not suffer or permit its Subsidiaries
to take out separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 6.8, unless
Lender is included thereon as an additional insured or loss payee under a
lender’s loss payable endorsement.  Borrower promptly shall notify Lender
whenever such separate insurance is taken out, specifying the insurer thereunder
and full particulars as to the policies evidencing the same, and copies of such
policies promptly shall be provided to Lender.

 

6.9          Location of Inventory and Equipment.  Keep Borrower’s and its
Subsidiaries’ Inventory and Equipment only at the locations identified on
Schedule 5.4 and their chief executive offices only at the locations identified
on Schedule 5.6(b); provided, however, that Borrower may amend Schedule 5.4 and
Schedule 5.6 so long as such amendment occurs by written notice to Lender not
less than 5 Business Days prior to the date on which such Inventory or Equipment
is moved to such new location or such chief executive office is relocated, so
long as such new location is within the continental United States, and so long
as, at the time of such written notification, Borrower provides to Lender a
Collateral Access Agreement with respect thereto.

 

6.10        Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

 

49

--------------------------------------------------------------------------------


 

6.11                        Leases.  Pay when due all rents and other amounts
payable under any material leases to which Borrower or any of its Subsidiaries
is a party or by which Borrower’s or any such Subsidiaries’ properties and
assets are bound, unless such payments are the subject of a Permitted Protest.

 

6.12                        Existence.  At all times preserve and keep in full
force and effect Borrower’s and its Subsidiaries’ valid existence and good
standing and any rights and franchises material to their businesses.

 

6.13                        Environmental.

 

(a)                                  Keep any property either owned or operated
by Borrower or its Subsidiaries free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Lender documentation of such compliance
which Lender reasonably requests, (c) promptly notify Lender of any release of a
Hazardous Material in any reportable quantity from or onto property owned or
operated by Borrower or its Subsidiaries and take any Remedial Actions required
to abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly, but in any event within 5 days of its
receipt thereof, provide Lender with written notice of any of the following: 
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of Borrower or its Subsidiaries, (ii)  commencement of any
Environmental Action or notice that an Environmental Action will be filed
against Borrower or its Subsidiaries, and (iii) notice of a violation, citation,
or other administrative order which reasonably could be expected to result in a
Material Adverse Change.

 

6.14                        Disclosure Updates.  Promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Lender if any
written information, exhibit, or report furnished to Lender contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made.  The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or, modifying this Agreement or any of the Schedules hereto.

 

6.15                        Formation or Acquisition of Subsidiaries.  If
Borrower or any Guarantor intends to form any direct or indirect Subsidiary or
acquire any direct or indirect Subsidiary after the Closing Date, Borrower or
such Guarantor shall provide at least five (5) days prior written notice to
Lender.  At the time that Borrower or such Guarantor forms any direct or
indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, Borrower or such Guarantor shall (a) cause such new Subsidiary to
provide to Lender a joinder to this Agreement or the Guaranty and Guarantor
Security Agreement, or cause such new Subsidiary to enter into the Guaranty and
Guarantor Security Agreement (if such agreements were not previously entered
into), together with such other security documents (including mortgages with
respect to any Real Property of such new Subsidiary and joinders to the
Intellectual Property Security Agreement), as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance satisfactory to Lender (including being
sufficient to grant Lender a first priority Lien (subject to Permitted Liens) in
and to the assets of such newly formed or acquired Subsidiary), (b) enter into,
and cause such new Subsidiary to enter into, an Intercompany Subordination
Agreement, in form and substance satisfactory to Lender, (c) provide to Lender a
pledge agreement and appropriate certificates and powers or financing
statements, hypothecating all of the direct or beneficial ownership interest in
such new Subsidiary, in form and substance satisfactory to Lender, and
(d) provide to Lender all other documentation, including one or more opinions of
counsel satisfactory to Lender, which in its opinion is appropriate with respect
to the

 

50

--------------------------------------------------------------------------------


 

execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all property subject to a mortgage).  Any document, agreement, or instrument
executed or issued pursuant to this Section 6.15 shall be a Loan Document.

 

6.16                        Intellectual Property.

 

(a)                                  Borrower agrees that, should it or any of
its Subsidiaries obtain an ownership interest in any Intellectual Property Right
which is not now a part of the Collateral, (i) any such Intellectual Property
Right shall automatically become Collateral and (ii) with respect to any
ownership interest in any Intellectual Property Right that Borrower or such
Subsidiary should obtain, it shall give prompt written notice thereof to Lender
in accordance with Section 12 hereof.  Borrower authorizes Lender to modify this
Agreement by amending Schedule 5.15(a) (and will cooperate reasonably with
Lender in effecting any such amendment) to include any Intellectual Property
Right which becomes part of the Collateral under this Section.

 

(b)                                 With respect to material Borrower
Intellectual Property Rights, Borrower agrees, subject to the last sentence of
this subsection, to take all necessary steps, including making all necessary
payments and filings in connection with registration, maintenance, and renewal
of copyrights, trademarks, and patents in the U.S. Copyright Office, the U.S.
Patent and Trademark Office, any other appropriate government agencies in
foreign jurisdictions or in any court, to maintain each such Borrower
Intellectual Property Right.  Borrower agrees to take corresponding steps with
respect to each new or acquired material Intellectual Property Right to which it
or any of its Subsidiaries is now or later becomes entitled. Any expenses
incurred in connection with such activities shall be borne solely by Borrower.
None of Borrower or any of its Subsidiaries shall discontinue use of or
otherwise abandon any Intellectual Property Right without the written consent of
Lender, unless Borrower or such Subsidiary shall have previously determined that
such use or the pursuit or maintenance of such registration is no longer
desirable in the conduct of Borrower’s or such Subsidiary’s business and that
the loss thereof will not cause a Material Adverse Change, in which case,
Borrower will give notice of any such abandonment to Lender pursuant to the
terms of Section 12 hereof.

 

(c)                                  Borrower will continue to take all actions
reasonably necessary to protect the material Borrower Intellectual Property
Rights, including such steps as are set forth in Sections 5.15(a) and
(b) above.  Borrower further agrees to give Lender prompt written notice in
accordance with Section 12 hereof if Borrower or any of its Subsidiaries enters
into any agreements after the Closing Date pursuant to which it grants any right
to a third party to use or access the source code of any computer software
programs or applications of which Borrower or such Subsidiary is the owner or
licensee.  Borrower authorizes Lender to modify this Agreement by amending
Schedule 5.15(b) (and will cooperate reasonably with Lender in effecting any
such amendment) to include any such additional license grant(s).

 

(d)                                 Borrower agrees to notify Lender promptly
and in writing if it learns (i) that any item of the Borrower Intellectual
Property Rights contained on Schedule 5.16(a) may be determined to have become
abandoned or dedicated or (ii) of any adverse determination or the institution
of any proceeding (including the institution of any proceeding in the U.S.
Copyright Office, U.S. Patent and Trademark Office and any other appropriate
government agencies in foreign jurisdictions, or any court) regarding any item
of the Borrower Intellectual Property Rights that would cause a Material Adverse
Change.

 

(e)                                  In the event that Borrower becomes aware
that any item of the General Intangibles is infringed or misappropriated by a
third party, Borrower shall promptly notify Lender and shall take such actions
as Borrower or Lender deems appropriate under the circumstances to protect such

 

51

--------------------------------------------------------------------------------


 

General Intangibles, including suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation, unless any such
infringement or misappropriation would not cause a Material Adverse Change. Any
expense incurred in connection with such activities shall be borne solely by
Borrower.

 

(f)                                    Borrower agrees that, should it or any of
its Subsidiaries create or otherwise obtain an ownership interest in, or license
of, material copyrights after the Closing Date, it shall, promptly after such
creation or acquisition (but in no event to exceed 60 days after such creation
or acquisition), (i) provide the Lender with five (5) Business Days’ prior
written notice of its intent to effect any registration thereof with the United
States Copyright Office, (ii) file applications and take any and all other
actions reasonably necessary to register all such copyrights in good faith in
accordance with the procedures and regulations of the United States Copyright
Office in a manner sufficient to impart constructive notice of Borrower’s or
such Subsidiary’s ownership thereof, and (iii) cause to be prepared, executed,
and delivered to Lender, with sufficient time to permit Lender to record no
later than the last Business Day within ten (10) days following the date that
such copyrights have been registered or an application for registration has been
filed, an Intellectual Property Security Agreement or supplemental schedules to
the Intellectual Property Security Agreement reflecting the security interest of
Lender in such new copyrights, which supplemental schedules shall be in form and
content suitable for registration with the United States Copyright Office so as
to give constructive notice, when so registered, of the transfer by Borrower to
Lender of a security interest in such copyrights.

 

(g)                                 Borrower shall maintain copies of all source
and object code for all software utilized in its business operations at safe and
secure offsite locations reasonably acceptable to Lender, and shall, at the
request of Lender, advise the operators of such locations of Lender’s security
interest in such software, shall keep Lender fully informed of each such
location, and shall maintain the currency of all such software stored offsite.

 

7.                                      NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the Obligations, Borrower will not and
will not permit any of its Subsidiaries to do any of the following:

 

7.1                               Indebtedness. Create, incur, assume, suffer to
exist, guarantee, or otherwise become or remain, directly or indirectly, liable
with respect to any Indebtedness, except:

 

(a)                                  Indebtedness evidenced by this Agreement
and the other Loan Documents, together with Indebtedness owed to Underlying
Issuers with respect to Underlying Letters of Credit,

 

(b)                                 Indebtedness set forth on Schedule 5.19,

 

(c)                                  Permitted Purchase Money Indebtedness,

 

(d)                                 refinancings, renewals, or extensions of
Indebtedness permitted under clauses (b) and (c) of this Section 7.1 (and
continuance or renewal of any Permitted Liens associated therewith) so long as: 
(i) the terms and conditions of such refinancings, renewals, or extensions do
not, in Lender’s reasonable judgment, materially impair the prospects of
repayment of the Obligations by Borrower or materially impair Borrower’s
creditworthiness, (ii) such refinancings, renewals, or extensions do not result
in an increase in the principal amount of, or interest rate with respect to, the
Indebtedness so

 

52

--------------------------------------------------------------------------------


 

refinanced, renewed, or extended, (iii) such refinancings, renewals, or
extensions do not result in a shortening of the average weighted maturity of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are materially more burdensome or restrictive
to Borrower, (iv) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to Lender as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and (v) the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended,

 

(e)                                  endorsement of instruments or other payment
items for deposit,

 

(f)                                    Indebtedness composing Permitted
Investments,

 

(g)                                 additional unsecured Indebtedness of the
Borrower and any of its Subsidiaries in an aggregate principal amount not to
exceed $250,000,000 at any time outstanding so long as (a) immediately prior to
and after giving effect thereto no Default or Event of Default shall have
occurred and be continuing or will result therefrom and (b) no Triggering Event
Date shall have occurred or will result therefrom,

 

(h)                                 indebtedness described on Schedule 7.1, and

 

(i)                                     Indebtedness consisting of letters of
credit issued for the account of Borrower under the Wells Fargo Bank Amended
Credit Agreement, not to exceed the maximum amount permitted thereunder as of
the date of this Agreement.

 

7.2                               Liens.  Create, incur, assume, or suffer to
exist, directly or indirectly, any Lien on or with respect to any of its assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness is refinanced,
renewed, or extended under Section 7.1(d) and so long as the replacement Liens
only encumber those assets (or the proceeds of such assets in connection with
Permitted Liens securing the original Indebtedness (as of the date of this
Agreement) under the Wells Fargo Bank Amended Credit Agreement) that secured the
refinanced, renewed, or extended Indebtedness).

 

7.3                               Restrictions on Fundamental Changes.

 

(a)                                  Enter into any merger, consolidation,
reorganization, or recapitalization, or reclassify its Stock, or purchase all or
substantially all of the assets or Stock of any other Person, in any case, in
one transaction or a series of transactions, or enter into any agreement in
respect of or to undertake any of the foregoing; provided, however, that, at all
times prior to the making of the Initial Credit Extension (but not thereafter)
this Section 7.3(a) shall not prohibit or restrict in any way Borrower’s ability
to (i) make Permitted Inventory Acquisitions from time to time so long as
(x) after giving effect to any Permitted Inventory Acquisition, the Minimum Cash
Requirement will be satisfied and (y) immediately prior to and after giving
effect to any Permitted Inventory Acquisition, no Default or Event of Default
shall have occurred and be continuing or will result therefrom, and (ii) make
acquisitions of inventory in the ordinary course of business so long as (x) the
consideration paid in any such acquisition or series of related acquisitions
does not exceed the aggregate amount of $1,000,000 and (y)

 

53

--------------------------------------------------------------------------------


 

immediately prior to and after giving effect to any such acquisition, no Default
or Event of Default shall have occurred and be continuing or will result
therefrom.

 

(b)                                 Liquidate, wind up, or dissolve itself (or
suffer any liquidation or dissolution).

 

7.4                               Disposal of Assets.  Other than Permitted
Dispositions, convey, sell, lease, license, assign, transfer, or otherwise
dispose of any of Borrower’s or its Subsidiaries’ assets.

 

7.5                               Change Name.  Change Borrower’s or any of its
Subsidiaries’ names, FEINs, organizational identification number, state of
organization or organizational identity; provided, however, that Borrower or any
of its Subsidiaries may change their names upon at least 30 days prior written
notice to Lender of such change and so long as, (a) at the time of such written
notification, Borrower or its Subsidiary provides any financing statements
necessary to perfect and continue perfected the Lender’s Liens and
(b) immediately after such name change Borrower provides Lender with evidence of
such name change (including copies of any related public filings).

 

7.6                               Nature of Business.  Make any change in the
principal nature of Borrower’s business as an online liquidator or retailer (it
being agreed that changes in the categories or types of goods and services
offered by Borrower as of the Closing Date and changes in the manner in which
Borrower offers such goods and services as of the Closing Date and/or the
addition or termination of services offered by Borrower or its Subsidiaries
shall not be considered a fundamental change in the nature of Borrower’s
business as an online liquidator or retailer).

 

7.7                               Prepayments and Amendments.  Except in
connection with a refinancing permitted by Section 7.1(d), or upon Lender’s
consent, a refinancing of indebtedness under Section 7.1(h):

 

(a)                                  optionally prepay, redeem, defease,
purchase, or otherwise acquire any Indebtedness of Borrower or its Subsidiaries,
other than the Obligations in accordance with this Agreement; provided however
that, notwithstanding the foregoing, or anything else in this Agreement or in
any of the Loan Documents, at all times prior to the making of the Initial
Credit Extension (but not thereafter), the Borrower may repurchase or refinance
any or all of its outstanding 3.75% Senior Convertible Notes due 2011 in the
original principal amount of $120,000,00 on terms approved by Borrower, so long
as (i) after giving effect thereto, the Minimum Cash Requirement will be
satisfied and (ii) immediately prior to and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or will result
upon the consummation of any such repurchase or refinancing; or

 

(b)                                 directly or indirectly, amend, modify,
alter, increase, or change any of the terms or conditions of any agreement,
instrument, document, indenture, or other writing evidencing  or concerning
Indebtedness permitted under Sections 7.1(b) or (c).

 

7.8                               [Intentionally Omitted].

 

7.9                               Consignments.  Consign any of its or their
Inventory or sell any of its or their Inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale; provided, however,
that this Section 7.9 shall not prohibit or restrict in any way Borrower’s
ability to offer or sell any of its Inventory in accordance with Borrower’s
customary returns policies and other customary terms of sale, as in effect from
time to time so long as Lender has received prior written notice of any changes
to such policies or terms.

 

54

--------------------------------------------------------------------------------


 

7.10                        Distributions.  Make any distribution or declare or
pay any dividends (in cash or other property, other than common Stock) on, or
purchase, acquire, redeem, or retire any of Borrower’s Stock, of any class,
whether now or hereafter outstanding; provided, however, that, at all times
prior to the making of the Initial Credit Extension (but not thereafter) this
Section 7.10 shall not prohibit or restrict in any way Borrower’s ability to
repurchase or otherwise acquire shares of Borrower’s Stock if (i) after giving
effect thereto, the Minimum Cash Requirement will be satisfied and
(ii) immediately prior to and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or will result therefrom.

 

7.11                        Accounting Methods.  Modify or change its fiscal
year or its method of accounting (other than in accordance with GAAP) or enter
into, modify, or terminate any agreement currently existing, or at any time
hereafter entered into with any third party accounting firm or service bureau
for the preparation or storage of Borrower’s or its Subsidiaries’ accounting
records without said accounting firm or service bureau agreeing to provide
Lender information regarding Borrower’s and its Subsidiaries’ financial
condition; provided that, nothing herein shall restrict Borrower from selecting
(or changing) its independent accounting firm provided that such firm is
reasonably acceptable to the Lender.

 

7.12                        Investments.  Except for Permitted Investments,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment;
provided, however, that Borrower and its Subsidiaries shall not have Permitted
Investments (other than in the Cash Management Accounts) in Deposit Accounts or
Securities Accounts in an aggregate amount in excess of $250,000.00 at any one
time unless Borrower or its Subsidiary, as applicable, and the applicable
securities intermediary or bank have entered into Control Agreements governing
such Permitted Investments in order to perfect (and further establish) the
Lender’s Liens in such Permitted Investments.  Subject to the foregoing proviso,
Borrower shall not and shall not permit its Subsidiaries to establish or
maintain any Deposit Account or Securities Account unless Lender shall have
received a Control Agreement in respect of such Deposit Account or Securities
Account.

 

7.13                        Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any transaction with any Affiliate of
Borrower except for transactions that (a) are upon fair and reasonable terms,
(b) if they involve one or more payments by Borrower or its Subsidiaries in
excess of $60,000.00, are fully disclosed to Lender, and (c) are no less
favorable to Borrower or its Subsidiaries, as applicable, than would be obtained
in an arm’s length transaction with a non-Affiliate.

 

7.14                        Suspension.  Suspend or go out of a substantial
portion of the business conducted by Borrower and its Subsidiaries, considered
as a whole.

 

7.15                        [Intentionally Omitted].

 

7.16                        Use of Proceeds.  Use the proceeds of the Advances
for any purpose other than (a) to pay transactional fees, costs, and expenses
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, and (b) thereafter, consistent
with the terms and conditions hereof, for its lawful and permitted purposes.

 

7.17                        Inventory and Equipment with Bailees.  Store the
Inventory or Equipment of Borrower or its Subsidiaries at any time now or
hereafter with a bailee, warehouseman, or similar party; provided, however, that
this provision shall not be deemed to restrict Borrower’s engagement or use of
third party logistics providers such as Ozburn-Hessey Logistics, LLC.

 

7.18                        [Intentionally Omitted].

 

55

--------------------------------------------------------------------------------


 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1                               If Borrower fails to pay when due and payable,
or when declared due and payable, all or any portion of the Obligations (whether
of principal, interest (including any interest which, but for the provisions of
the Bankruptcy Code, would have accrued on such amounts), fees and charges due
Lender, reimbursement of Lender Expenses, or other amounts constituting
Obligations); provided, however, that in the case of Overadvances that are
caused by the charging of interest, fees, or Lender Expenses to the Loan
Account, such event shall not constitute an Event of Default if, within 3
Business Days of its receipt of telephonic notice of such Overadvance, Borrower
eliminates such Overadvance;

 

8.2                               If Borrower or any of its Subsidiaries fails
in any material respect to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in this Agreement or in any of the
other Loan Documents;

 

8.3                               If any material portion of the consolidated
assets of the Borrower and its Subsidiaries is attached, seized, subjected to a
writ or distress warrant, levied upon, or comes into the possession of any third
Person; provided, however, that this provision shall not be deemed to apply to
Borrower’s use of third party logistics providers such as Ozburn-Hessey
Logistics, LLC;

 

8.4                               If an Insolvency Proceeding is commenced by
Borrower or any of its Subsidiaries;

 

8.5                               If an Insolvency Proceeding is commenced
against Borrower, or any of its Subsidiaries, and any of the following events
occur:  (a) Borrower or such Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted; provided, however, that, during the
pendency of such period, Lender shall be relieved of its obligations to extend
credit hereunder, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, Lender shall be relieved of
its obligation to extend credit hereunder, (d) an interim trustee is appointed
to take possession of all or any substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of, Borrower or
any of its Subsidiaries, or (e) an order for relief shall have been entered
therein;

 

8.6                               If Borrower or any of its Subsidiaries is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs;

 

8.7                               If a notice of Lien, levy, or assessment is
filed of record with respect to any of Borrower’s or any of its Subsidiaries’
assets by the United States, or any department, agency, or instrumentality
thereof, or by any state, county, municipal, or governmental agency, or if any
taxes or debts owing at any time hereafter to any one or more of such entities
becomes a Lien, whether choate or otherwise, upon any of Borrower’s or any of
its Subsidiaries’ assets and the same is not paid before such payment is
delinquent;

 

8.8                               If a judgment or other claim becomes a Lien or
encumbrance upon any material portion of Borrower’s or any of its Subsidiaries’
assets;

 

8.9                               If there is a default in any material
agreement to which Borrower or any of its Subsidiaries is a party and such
default (a) occurs at the final maturity of the obligations thereunder, or (b)

 

56

--------------------------------------------------------------------------------


 

results in the acceleration by the other party thereto of the maturity of
Borrower’s or its Subsidiaries’ obligations thereunder or in the termination of
such agreement; but in each such case only if the same has a material adverse
effect on Borrower and its Subsidiaries considered as a whole;

 

8.10                        If Borrower or any of its Subsidiaries makes any
payment on account of Indebtedness that has been contractually subordinated in
right of payment to the payment of the Obligations, except to the extent such
payment is permitted by the terms of the subordination provisions applicable to
such Indebtedness;

 

8.11                        If any misstatement or misrepresentation of a
material fact exists as of the date when made or deemed made, in any warranty,
representation, statement, or Record made to Lender by or on behalf of Borrower
or its Subsidiaries;

 

8.12                        If the Obligation of any Guarantor under its
Guaranty is limited or terminated by such Guarantor thereunder;

 

8.13                        If this Agreement or any other Loan Document that
purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien on or security interest in the Collateral covered
hereby or thereby, except as a result of a disposition of the applicable
Collateral in a transaction permitted under this Agreement;

 

8.14                        Any provision of any Loan Document shall at any time
for any reason be declared to be null and void, or the validity or
enforceability thereof shall be contested by Borrower or its Subsidiaries, or a
proceeding shall be commenced by Borrower or its Subsidiaries, or by any
Governmental Authority having jurisdiction over Borrower or its Subsidiaries
seeking to establish the invalidity or unenforceability thereof, or Borrower or
its Subsidiaries, shall deny that Borrower or its Subsidiaries has any liability
or obligation purported to be created under any Loan Document; or

 

8.15                        If any Change of Control shall occur.

 

9.                                      LENDER’S RIGHTS AND REMEDIES.

 

9.1                               Rights and Remedies.  Upon the occurrence, and
during the continuation, of an Event of Default, Lender (at its election but
without notice of its election and without demand) may do any one or more of the
following, all of which are authorized by Borrower:

 

(a)                                  Declare all or any portion of the
Obligations, whether evidenced by this Agreement, by any of the other Loan
Documents, or otherwise, immediately due and payable;

 

(b)                                 Cease or restrict advancing money or
extending credit to or for the benefit of Borrower under this Agreement, under
any of the Loan Documents, or under any other agreement between Borrower and
Lender;

 

(c)                                  Terminate this Agreement and any of the
other Loan Documents as to any future liability or obligation of Lender, but
without affecting any of the Lender’s Liens in the Collateral and without
affecting the Obligations;

 

(d)                                 Settle or adjust disputes and claims
directly with Borrower’s Account Debtors for amounts and upon terms which Lender
considers advisable, and in such cases, Lender will credit

 

57

--------------------------------------------------------------------------------


 

Borrower’s Loan Account with only the net amounts received by Lender in payment
of such disputed Accounts after deducting all Lender Expenses incurred or
expended in connection therewith;

 

(e)                                  Cause Borrower to hold all of its returned
Inventory in trust for Lender and segregate all such Inventory from all other
assets of Borrower or in Borrower’s possession;

 

(f)                                    Without notice to or demand upon
Borrower, make such payments and do such acts as Lender considers necessary or
reasonable to protect its security interests in the Collateral.  Borrower agrees
to assemble the Collateral if Lender so requires, and to make the Collateral
available to Lender at a place that Lender may designate which is reasonably
convenient to both parties.  Borrower authorizes Lender to enter the premises
where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
Lien that in Lender’s determination appears to conflict with the priority of
Lender’s Liens in and to the Collateral and to pay all expenses incurred in
connection therewith and to charge Borrower’s Loan Account therefor.  With
respect to any of Borrower’s owned or leased premises, Borrower hereby grants
Lender a license to enter into possession of such premises and to occupy the
same, without charge, in order to exercise any of Lender’s rights or remedies
provided herein, at law, in equity, or otherwise;

 

(g)                                 Without notice to Borrower (such notice
being expressly waived), and without constituting an acceptance of any
collateral in full or partial satisfaction of an obligation (within the meaning
of the Code), set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Lender (including any amounts received in the Cash
Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of Borrower held by Lender;

 

(h)                                 Hold, as cash collateral, any and all
balances and deposits of Borrower held by Lender, and any amounts received in
the Cash Management Accounts, to secure the full and final repayment of all of
the Obligations;

 

(i)                                     Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Borrower Collateral.  Borrower hereby grants to Lender
a license or other right to use, without charge, Borrower’s labels, patents,
copyrights, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any property of a similar nature, as it pertains to the
Borrower Collateral, in completing production of, advertising for sale, and
selling any Borrower Collateral and Borrower’s rights under all licenses and all
franchise agreements shall inure to Lender’s benefit;

 

(j)                                     Sell the Borrower Collateral at either a
public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrower’s premises) as Lender determines is commercially reasonable.  It is not
necessary that the Borrower Collateral be present at any such sale;

 

(k)                                  Lender shall give notice of the disposition
of the Borrower Collateral as follows:

 

(i)                                     Lender shall give Borrower a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the Borrower
Collateral, the time on or after which the private sale or other disposition is
to be made; and

 

(ii)                                  The notice shall be personally delivered
to Borrower as provided in Section 12, at least 10 days before the earliest time
of disposition set forth in the

 

58

--------------------------------------------------------------------------------


 

notice; no notice needs to be given prior to the disposition of any portion of
the Borrower Collateral that is perishable or threatens to decline speedily in
value or that is of a type customarily sold on a recognized market;

 

(l)                                     Lender may credit bid and purchase at
any public sale;

 

(m)                               Lender may seek the appointment of a receiver
or keeper to take possession of all or any portion of the Borrower Collateral or
to operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing; and

 

(n)                                 Lender shall have all other rights and
remedies available at law or in equity or pursuant to any other Loan Document.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender, Lender’s obligation to extent credit hereunder shall terminated
and the Obligations then outstanding, together with all accrued and unpaid
interest thereon and all fees and all other amounts due under this Agreement and
the other Loan Documents, shall automatically and immediately become due and
payable, without presentment, demand, protest, or notice of any kind, all of
which are expressly waived by Borrower.

 

9.2                               Remedies Cumulative.  The rights and remedies
of Lender under this Agreement, the other Loan Documents, and all other
agreements shall be cumulative.  Lender shall have all other rights and remedies
not inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by Lender of one right or remedy shall be deemed an election, and no
waiver by Lender of any Event of Default shall be deemed a continuing waiver. 
No delay by Lender shall constitute a waiver, election, or acquiescence by it.

 

10.                               TAXES AND EXPENSES.

 

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Lender, in its sole discretion and without prior
notice to Borrower, may do any or all of the following:  (a) make payment of the
same or any part thereof, (b) set up such reserves against the Borrowing Base or
the Maximum Revolver Amount as Lender deems necessary to protect Lender from the
exposure created by such failure, or (c) in the case of the failure to comply
with Section 6.8 hereof, obtain and maintain insurance policies of the type
described in Section 6.8 and take any action with respect to such policies as
Lender deems prudent.  Any such amounts paid by Lender shall constitute Lender
Expenses and any such payments shall not constitute an agreement by Lender to
make similar payments in the future or a waiver by Lender of any Event of
Default under this Agreement.  Lender need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

 

11.                               WAIVERS; INDEMNIFICATION.

 

11.1                        Demand; Protest.  Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise,

 

59

--------------------------------------------------------------------------------


 

settlement, extension, or renewal of documents, instruments, chattel paper, and
guarantees at any time held by Lender on which Borrower may in any way be
liable.

 

11.2        Lender’s Liability for Borrower Collateral.  Borrower hereby agrees
that:  (a) so long as Lender complies with its obligations, if any, under the
Code, Lender shall not in any way or manner be liable or responsible for: 
(i) the safekeeping of the Borrower Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Borrower Collateral shall be borne by
Borrower.

 

11.3        Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Lender-Related Persons, and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
costs, fines, penalties, and damages, and all reasonable attorneys, experts and
consultants fees and disbursements and other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s and its Subsidiaries’ compliance with the terms of the
Loan Documents, and (b) with respect to any investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, or the use of the
proceeds of the credit provided hereunder (irrespective of whether any
Indemnified Person is a party thereto), or any act, omission, event, or
circumstance in any manner related thereto (all the foregoing, collectively, the
“Indemnified Liabilities”).  The foregoing to the contrary notwithstanding,
Borrower shall have no obligation to any Indemnified Person under this
Section 11.3 with respect to any Indemnified Liability that a court of competent
jurisdiction finally determines to have resulted from the gross negligence or
willful misconduct of such Indemnified Person.  This provision shall survive the
termination of this Agreement and the repayment of the Obligations.  If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrower was required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrower
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

 

12.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrower
or Lender to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Borrower or Lender, as applicable, may designate to each other in
accordance herewith), or telefacsimile to Borrower or Lender, as the case may
be, at its address set forth below:

 

60

--------------------------------------------------------------------------------


 

If to Borrower:

OVERSTOCK.COM, INC.

 

6350 South 3000 East

 

Salt Lake City, Utah 84121

 

Attn: Senior Vice President, Finance

 

Fax No.  (801) 947-3144

 

 

and to:

OVERSTOCK.COM, INC.

 

6350 South 3000 East

 

Salt Lake City, Utah 84121

 

Attn: General Counsel

 

Fax No.  (801) 947-3144

 

 

with copies to:

BRACEWELL & GIULIANI, LLP

 

111 Congress Ave., Suite 2300

 

Austin, Texas 78701

 

Attn: Tom Adkins, Esq.

 

Fax No.  (512) 479-3940

 

 

If to Lender:

WELLS FARGO RETAIL FINANCE, LLC

 

One Boston Place, 19th Floor

 

Boston, Massachusetts 02108

 

Attn: Joseph Burt

 

Fax No.: 866-617-3988

 

 

with copies to:

RIEMER & BRAUNSTEIN LLP

 

3 Center Plaza

 

Boston., Massachusetts 02108

 

Attn: Jason S. DelMonico, Esquire

 

Fax No.  617-880-3456

 

Lender and Borrower may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 12, other
than notices by Lender in connection with enforcement rights against the
Borrower Collateral under the provisions of the Code, shall be deemed received
on the earlier of the date of actual receipt or three (3) Business Days after
the deposit thereof in the mail.  Borrower acknowledges and agrees that notices
sent by Lender in connection with the exercise of enforcement rights against
Borrower Collateral under the provisions of the Code shall be deemed sent when
deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

 

13.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.

 

61

--------------------------------------------------------------------------------


 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF SUFFOLK, COMMONWEALTH OF MASSACHUSETTS,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL
OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND LENDER WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

 

(c)           BORROWER AND LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWER AND LENDER REPRESENT THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

14.          ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

14.1        Assignments and Participations.

 

(a)           Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations and the other rights and obligations of Lender hereunder and
under the other Loan Documents, in a minimum amount of $5,000,000; provided,
however, that Borrower may continue to deal solely and directly with Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Borrower by Lender
and the Assignee, and (ii) Lender and its Assignee have delivered to Borrower an
assignment and acceptance.  Anything contained herein to the contrary
notwithstanding, the Assignee need not be an Eligible Transferee if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of the assigning Lender.

 

(b)           From and after the date that Lender provides Borrower with such
written notice and executed assignment and acceptance, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such assignment and
acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such assignment and acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from any future obligations under this
Agreement (and in the case of an assignment and acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be

 

62

--------------------------------------------------------------------------------


 

a party hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Section 16.9 of this Agreement.

 

(c)           Immediately upon Borrower’s receipt of such fully executed
assignment and acceptance agreement, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the rights and duties of Lender
arising therefrom.

 

(d)           Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of Lender (a
“Participant”) participating interests in Obligations and the other rights and
interests of Lender hereunder and under the other Loan Documents; provided,
however, that (i) Lender shall remain the “Lender” for all purposes of this
Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations and the other rights and interests of
Lender hereunder shall not constitute a “Lender” hereunder or under the other
Loan Documents and Lender’s obligations under this Agreement shall remain
unchanged, (ii) Lender shall remain solely responsible for the performance of
such obligations, (iii) Borrower and Lender shall continue to deal solely and
directly with each other in connection with Lender’s rights and obligations
under this Agreement and the other Loan Documents, (iv) Lender shall not
transfer or grant any participating interest under which the Participant has the
right to approve any amendment to, or any consent or waiver with respect to,
this Agreement or any other Loan Document, except to the extent such amendment
to, or consent or waiver with respect to this Agreement or of any other Loan
Document would (A) extend the final maturity date of the Obligations hereunder
in which such Participant is participating, (B) reduce the interest rate
applicable to the Obligations hereunder in which such Participant is
participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through Lender, or (E) change the
amount or due dates of scheduled principal repayments or prepayments or
premiums, and (v) all amounts payable by Borrower hereunder shall be determined
as if Lender had not sold such participation, except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through Lender and no Participant shall have any rights under this
Agreement or the other Loan Documents or any direct rights as to Borrower, the
Collections of Borrower or its Subsidiaries, the Collateral, or otherwise in
respect of the Obligations.  No Participant shall have the right to participate
directly in the making of decisions by Lender.

 

(e)           In connection with any such assignment or participation or
proposed assignment or participation, Lender may, subject to the provisions of
Section 16.9, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.

 

(f)            Any other provision in this Agreement notwithstanding, Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.24, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

 

63

--------------------------------------------------------------------------------


 

14.2        Successors.  This Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without Lender’s prior written consent and any prohibited assignment shall be
absolutely void ab initio.  No consent to assignment by Lender shall release
Borrower from its Obligations.  Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 14.1 hereof and, except as expressly required pursuant to Section 14.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 

15.          AMENDMENTS; WAIVERS.

 

15.1        Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document (other than Bank Product Agreements),
and no consent with respect to any departure by Borrower therefrom, shall be
effective unless the same shall be in writing and signed by Lender and Borrower
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

15.2        No Waivers; Cumulative Remedies.  No failure by Lender to exercise
any right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof.  No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrower of
any provision of this Agreement.  Lender’s rights under this Agreement and the
other Loan Documents will be cumulative and not exclusive of any other right or
remedy that Lender may have.

 

16.          GENERAL PROVISIONS.

 

16.1        Effectiveness.  This Agreement shall be binding and deemed effective
when executed by Borrower and Lender.

 

16.2        Section Headings.  Headings and numbers have been set forth herein
for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

16.3        Interpretation.  Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against Lender or Borrower, whether under
any rule of construction or otherwise.  On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

16.4        Severability of Provisions.  Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

16.5        Withholding Taxes.  All payments made by Borrower hereunder or under
any note or other Loan Document will be made without setoff, counterclaim, or
other defense.  In addition, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future Taxes, and in
the event any deduction or withholding of Taxes is required, Borrower shall
comply with the penultimate sentence of this Section 16.5, “Taxes” shall mean,
any taxes, levies, imposts, duties, fees, assessments or other charges of
whatever nature now or hereafter imposed by any jurisdiction or by any

 

64

--------------------------------------------------------------------------------


 

political subdivision or taxing authority thereof or therein with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein measured by or
based on the net income or net profits of Lender) and all interest, penalties or
similar liabilities with respect thereto.  If any Taxes are so levied or
imposed, Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement, any note, or Loan Document, including any amount paid
pursuant to this Section 16.5 after withholding or deduction for or on account
of any Taxes, will not be less than the amount provided for herein; provided,
however, that Borrower shall not be required to increase any such amounts if the
increase in such amount payable results from Lender’s own willful misconduct or
gross negligence (as finally determined by a court of competent jurisdiction). 
Borrower will furnish to Lender as promptly as possible after the date the
payment of any Tax is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by Borrower.

 

16.6        Counterparts; Electronic Execution.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

16.7        Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by Borrower or any Guarantor or the transfer to
Lender of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrower or any such
Guarantor(s) automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

16.8        Confidentiality.

 

Lender agrees that material, non-public information regarding Borrower and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans shall be treated by Lender in a confidential manner, and shall not be
disclosed by Lender to Persons who are not parties to this Agreement, except: 
(a) to attorneys for and other advisors, accountants, auditors, and consultants
to Lender, (b) to Subsidiaries and Affiliates of Lender (including the Bank
Product Providers), provided that any such Subsidiary or Affiliate shall have
agreed to receive such information hereunder subject to the terms of this
Section 16.8, (c) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, (d) as may be agreed to in advance by
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority pursuant to any subpoena or other legal process, (e) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender), (f) in connection with any
assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of Lender’s interest
under

 

65

--------------------------------------------------------------------------------


 

this Agreement, provided that any such assignee, prospective assignee,
purchaser, prospective purchaser, participant, prospective participant, pledgee,
or prospective pledgee shall have agreed in writing to receive such information
hereunder subject to the terms of this Section, and (g) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents.  The
provisions of this Section 16.8 shall survive for 2 years after the payment in
full of the Obligations.

 

16.9        Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

16.10      Amendment and Restatement.  This Agreement shall amend and restate
the Existing Loan Agreement in its entirety.  On the date of this Agreement, the
rights and obligations of the parties under the Existing Loan Agreement shall be
subsumed within and be governed by this Agreement; provided, however, that
Borrower and Lender each agrees that (i) all Obligations of the Borrower under
the Existing Loan Agreement shall remain outstanding, shall constitute
continuing Obligations secured by the Collateral and this Agreement shall not be
deemed to evidence or result in a novation or repayment and reborrowing of such
Obligations and (ii) all references to the Existing Loan Agreement in any Loan
Document or other document or instrument delivered in connection therewith shall
be deemed to refer to this Agreement and the provisions hereof.  Lender agrees
that any existing Default or Event of Default under the Existing Loan Agreement
shall be waived upon the effectiveness of this Agreement, provided that, such
waiver shall not serve as a continuing waiver of any such event which would
constitute a Default or an Event of Default under this Agreement.

 

[Signature page to follow]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

 

OVERSTOCK.COM, INC.,
a Delaware corporation, as Borrower

 

 

 

 

 

By:

  /s/ Jonathan E. Johnson III

 

Name:

Jonathan E. Johnson III

 

Title:

President

 

 

 

 

 

 

WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Lender

 

 

 

 

 

 

 

By:

  /s/ Joseph Burt

 

Name:

Joseph Burt

 

Title:

Vice President

 

Signature Page to Amended and Restated Loan and Security Agreement

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

 

1.1

Definitions

1

 

1.2

Accounting Terms

20

 

1.3

Code

20

 

1.4

Construction

20

 

1.5

Schedules and Exhibits

21

 

 

 

 

2.

LOAN AND TERMS OF PAYMENT

21

 

 

 

 

2.1

Revolver Advances

21

 

2.2

Revolver Increase

22

 

2.3

Borrowing Procedures and Settlements

22

 

2.4

Payments

23

 

2.5

Overadvances

24

 

2.6

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

24

 

2.7

Cash Management

26

 

2.8

Crediting Payments

27

 

2.9

Designated Account

27

 

2.10

Maintenance of Loan Account; Statements of Obligations

27

 

2.11

Fees

27

 

2.12

Letters of Credit

28

 

2.13

LIBOR Option

30

 

2.14

Capital Requirements

32

 

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

33

 

 

 

 

3.1

Conditions Precedent to the Initial Credit Extension

33

 

3.2

Conditions Subsequent to the Initial Credit Extension

35

 

3.3

Conditions Precedent to all Extensions of Credit

35

 

3.4

Term

36

 

3.5

Effect of Termination

36

 

3.6

Early Termination by Borrower

36

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

4.

CREATION OF SECURITY INTEREST

37

 

 

 

 

4.1

Grant of Security Interest

37

 

4.2

Negotiable Collateral

37

 

4.3

Collection of Accounts, General Intangibles, and Negotiable Collateral

38

 

4.4

Filing of Financing Statements; Commercial Tort Claims; Delivery of Additional
Documentation Required

38

 

4.5

Power of Attorney

39

 

4.6

Right to Inspect

39

 

4.7

Control Agreements

39

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

39

 

 

 

 

5.1

No Encumbrances

40

 

5.2

Eligible Inventory

40

 

5.3

Equipment

40

 

5.4

Location of Inventory and Equipment

40

 

5.5

Inventory Records

40

 

5.6

State of Incorporation; Location of Chief Executive Office; FEIN; Organizational
Identification Number; Commercial Tort Claims

40

 

5.7

Due Organization and Qualification; Subsidiaries

41

 

5.8

Due Authorization; No Conflict

41

 

5.9

Litigation

42

 

5.10

No Material Adverse Change

42

 

5.11

Fraudulent Transfer

43

 

5.12

Employee Benefits

43

 

5.13

Environmental Condition

43

 

5.14

Brokerage Fees

43

 

5.15

Intellectual Property

43

 

5.16

Leases

44

 

5.17

Deposit Accounts and Securities Accounts

44

 

5.18

Complete Disclosure

44

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

5.19

Indebtedness

44

 

5.20

[Intentionally Omitted]

45

 

5.21

Taxes and Payments

45

 

 

 

 

6.

AFFIRMATIVE COVENANTS

45

 

 

 

 

6.1

Accounting System

45

 

6.2

Collateral Reporting

45

 

6.3

Financial Statements, Reports, Certificates

46

 

6.4

Guarantor Reports

48

 

6.5

[Intentionally Omitted]

48

 

6.6

Maintenance of Properties

48

 

6.7

Taxes

48

 

6.8

Insurance

49

 

6.9

Location of Inventory and Equipment

49

 

6.10

Compliance with Laws

49

 

6.11

Leases

50

 

6.12

Existence

50

 

6.13

Environmental

50

 

6.14

Disclosure Updates

50

 

6.15

Formation or Acquisition of Subsidiaries

50

 

6.16

Intellectual Property

51

 

 

 

 

7.

NEGATIVE COVENANTS

52

 

 

 

 

7.1

Indebtedness

52

 

7.2

Liens

53

 

7.3

Restrictions on Fundamental Changes

53

 

7.4

Disposal of Assets

54

 

7.5

Change Name

54

 

7.6

Nature of Business

54

 

7.7

Prepayments and Amendments

54

 

7.8

[Intentionally Omitted]

54

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

7.9

Consignments

54

 

7.10

Distributions

55

 

7.11

Accounting Methods

55

 

7.12

Investments

55

 

7.13

Transactions with Affiliates

55

 

7.14

Suspension

55

 

7.15

[Intentionally Omitted]

55

 

7.16

Use of Proceeds

55

 

7.17

Inventory and Equipment with Bailees

55

 

7.18

[Intentionally Omitted]

55

 

 

 

 

8.

EVENTS OF DEFAULT

56

 

 

 

9.

LENDER’S RIGHTS AND REMEDIES

57

 

 

 

 

9.1

Rights and Remedies

57

 

9.2

Remedies Cumulative

59

 

 

 

 

10.

TAXES AND EXPENSES

59

 

 

 

11.

WAIVERS; INDEMNIFICATION

59

 

 

 

 

11.1

Demand; Protest

59

 

11.2

Lender’s Liability for Borrower Collateral

60

 

11.3

Indemnification

60

 

 

 

 

12.

NOTICES

60

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

61

 

 

 

14.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

62

 

 

 

 

14.1

Assignments and Participations

62

 

14.2

Successors

64

 

 

 

 

15.

AMENDMENTS; WAIVERS

64

 

 

 

 

15.1

Amendments and Waivers

64

 

15.2

No Waivers; Cumulative Remedies

64

 

 

 

 

16.

GENERAL PROVISIONS

64

 

 

 

 

16.1

Effectiveness

64

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

16.2

Section Headings

64

 

16.3

Interpretation

64

 

16.4

Severability of Provisions

64

 

16.5

Withholding Taxes

64

 

16.6

Counterparts; Electronic Execution

65

 

16.7

Revival and Reinstatement of Obligations

65

 

16.8

Confidentiality

65

 

16.9

Integration

66

 

16.10

Amendment and Restatement

66

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

EXHIBITS AND SCHEDULES

Exhibit C-1

Form of Compliance Certificate

 

Exhibit L-1

Form of LIBOR Notice

 

 

 

 

Schedule D-1

Designated Account

 

Schedule E-1

Eligible Inventory Locations

 

Schedule L-1

Lender’s Account

 

Schedule P-1

Permitted Investments

 

Schedule P-1A  Permitted Liens

 

Schedule R-1

Real Property Collateral

 

Schedule 2.7(a)

Cash Management Banks

 

Schedule 5.4

Locations of Inventory and Equipment

 

Schedule 5.6(a)

States of Organization

 

Schedule 5.6(b)

Chief Executive Offices

 

Schedule 5.6(c)

FEIN and Organizational Identification Numbers

 

Schedule 5.6(d)

Commercial Tort Claims

 

Schedule 5.7(b)

Capitalization of Borrower

 

Schedule 5.7(c)

Capitalization of Borrower’s Subsidiaries

 

Schedule 5.9

Litigation

 

Schedule 5.13

Environmental Matters

 

Schedule 5.15(a)

Intellectual Property

 

Schedule 5.15(b)

Source Code Licenses

 

Schedule 5.15(c)

Interests in Intellectual Property Rights

 

Schedule 5.17

Deposit Accounts and Securities Accounts

 

Schedule 5.19

Permitted Indebtedness

 

Schedule 5.21

Taxes and Payments

 

Schedule 7.1

Indebtedness

 

 

 

 

1117277.8

 

 

 

--------------------------------------------------------------------------------